EXHIBIT 10.31
 
LEASE AGREEMENT


by and between


ARC PANJOH54 LLC,
as Landlord,


and


PNC BANK, NATIONAL ASSOCIATION,
as Tenant


Dated: November 25, 2008
 
 
 

--------------------------------------------------------------------------------

 

INDEX



Section 1.
Fundamental Lease Provisions; Defined Terms
    1
Section 2.
Demise and Premises
    5
Section 3.
Term
    5
Section 4.
Rent and Payment
    6
Section 5.
Payment of Impositions; Operating Expenses; Maintenance; Utilities
    6
Section 6.
Use and Operations
    9
Section 7.
Covenants, Representations and Warranties
    10
Section 8.
Landlord’s Work / Tenant’s Work; Alterations; Signage
    10
Section 9.
Mechanic’s or Construction Liens
    12
Section 10.
Tenant’s Fixtures and Equipment; Landlord’s Waiver
    13
Section 11.
Repairs; Compliance with Laws
    13
Section 12.
Insurance
    14
Section 13.
Damage or Destruction to Premises
    15
Section 14.
Eminent Domain
    16
Section 15.
Assignment and Subletting
    18
Section 16.
Subordination and Non-Disturbance; Attornment; Estoppel Certificates
    18
Section 17.
Non-Liability of Landlord
    19
Section 18.
Indemnification of Landlord and Tenant
    20
Section 19.
Defaults and Remedies
    20
Section 20.
Bankruptcy; Insolvency
    22
Section 21.
Landlord’s Right of Access to Premises
    23
Section 22.
Environmental Provisions
    23
Section 23.
Notices
    25
Section 24.
Memorandum of Lease
    25
Section 25.
End of Term
    25
Section 26.
Leasehold Mortgage
    25
Section 27.
General Provisions
    26
Section 28.
Security Measures
    29
Section 29.
Authority
    29
Section 30.
Tenant Termination Right
    29
Section 31.
Confidentiality
    29
Signature Page
    30



Exhibits


Exhibit A - Legal Description of Premises
Exhibit B - Site Plan of Premises and Property
Exhibit C - Form of Memorandum of Lease
Exhibit D - Form of Subordination, Non-Disturbance and Attornment Agreement
Exhibit E - PNC Leases


 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT


This Lease Agreement (“Lease”) is made and executed this 25th day of November,
2008, by and between ARC PANJOH54 LLC, a Delaware limited liability company
(hereinafter designated as “Landlord”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association (hereinafter designated as “Tenant”).


WITNESSETH:


WHEREAS, Landlord owns certain land and improvements thereon commonly known as 9
West Somerset Street, Raritan, Somerset County, State of New Jersey, also
identified as Tax Map Parcel # Block 107, Lot 3, TOGETHER WITH all right, title
and interest, if any, of Landlord in and to any easements benefiting the land
and all appurtenances (hereinafter referred to as the “Premises”), all as more
particularly described by metes and bounds on Exhibit A, which is attached
hereto and as shown on the Site Plan attached hereto and made a part hereof as
Exhibit B; and


WHEREAS, the Premises includes a building or buildings and site improvements, as
shown on the Site Plan (the “Improvements”).


WHEREAS, the Premises and the Improvements are sometimes referred to together
herein as the “Property;” and


WHEREAS, Landlord desires to lease the Property to Tenant and Tenant desires to
lease the Property from Landlord, upon the terms and conditions set forth in
this Lease.


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
intending to be legally bound hereby, Landlord and Tenant hereby agree and
covenant to and with each other as follows:


Section 1.             Fundamental Lease Provisions; Defined Terms.


Section 1.1           Fundamental Lease Provisions.


 
(a)
Street address of Premises:



9 West Somerset Street
Raritan, NJ 08869


 
(b)
Original Term: Ten (10) years.



 
(c)
Renewal Terms: Four (4) Renewal Terms of Five (5) years each.



 
(d)
Delivery Date: November 25, 2008



 
(e)
Term Commencement Date: November 25, 2008



 
(f)
Rent Commencement Date: November 25, 2008



 
(g)
Termination Date: November 30, 2018, subject to the exercise of Renewal Terms
provided herein.



 
(h)
Base Rent:

 
 
1

--------------------------------------------------------------------------------

 


Period:
 
Annual Base Rent:
   
Monthly Base Rent:
               
Original Term
           
Years 1-5
  $ 80,000.00     $ 6,666.67  
Years 6-10
  $ 88,000.00     $ 7,333.33  
First Renewal Term
  $ 101,200.00     $ 8,433.33  
Second Renewal Term
  $ 116,380.00     $ 9,698.33  
Third Renewal Term
  $ 133,837.00     $ 11,153.08  
Fourth Renewal Term
  $ 153,912.55     $ 12,826.05  



 
(i)
Address for notices:



To Landlord:
ARC PANJOH54 LLC
c/o American Realty Capital, LLC
106 York Road
Jenkintown, PA 19046
Attn: William M. Kahane


Tel: (215) 887-0354
Fax: (215) 887-2585


With a copy to:
WolfBlock LLP
1650 Arch Street
Philadelphia, PA 19103
Attn: Helene S. Jaron


Tel: (215) 977-2038
Fax: (215) 405-2938


To Tenant (for notices only):


PNC Bank, National Association
c/o PNC Realty Services
Two PNC Plaza-19th Floor
620 Liberty Avenue
Pittsburgh, PA 15222
ATTN: Leasing Manager


Tel: (412) 762-5544
Fax: (412) 762-5952


with copies to:


PNC Bank, National Association
Legal Division
One PNC Plaza - 21st Floor
249 Fifth Avenue
Pittsburgh, PA 15222
Attn: Real Estate Counsel


Tel: (412) 762-4886
Fax: (412) 762-4334


 
2

--------------------------------------------------------------------------------

 


PNC Bank, National Association
Legal Division
1600 Market Street
28th Floor
Philadelphia, PA 19103
Attn: Michael G. Balent, Esq., Chief Counsel


Tel: (215) 585-5029
Fax: (215) 585-8713


 
(j)
Broker(s): NONE



Section 1.2.           Defined Terms: The following terms, unless otherwise
defined herein, shall have the meanings set forth below:


“Additional Rent” shall mean all amounts which Tenant is required to pay
pursuant to this Lease in addition to Base Rent, as further defined in Section
4.3 of this Lease.


“Alterations” shall have the meaning set forth in Section 8.3 of this Lease.


“Base Rent” shall have the meaning set forth in Section 4.1 of this Lease.


“Building” shall have the meaning set forth in Witnesseth clause of this Lease.


“Delivery Date” shall mean the date Landlord acquires title to the Property.


“Environmental Complaint” shall have the meaning set forth in Section 22.2 of
this Lease.


“Environmental Laws” shall have the meaning set forth in Section 22.1(a) of this
Lease.


“Event of Default” shall have the meaning set forth in Section 19.1 of this
Lease.


“First Renewal Term” shall have the meaning set forth in Section 3.2 of this
Lease.


“Fourth Renewal Term” shall have the meaning set forth in Section 3.2 of this
Lease.


“Full Replacement Cost” shall have the meaning set forth in Section 12.1(e) of
this Lease.


“Governmental Authorities” shall mean the United States, the State of New
Jersey, the County of Somerset and any political subdivision thereof, and any
agency, department, commission, board, bureau or instrumentality of any of them
or having jurisdiction over the Property.


“Hazardous Discharge” shall have the meaning set forth in Section 22.2 of this
Lease.


“Hazardous Materials” shall have the meaning set forth in Section 22.1(b) of
this Lease.


“Impositions” shall have the meaning set forth in Sections 5.1(a) and 5.2 of
this Lease.


“Improvements” shall have the meaning set forth in the Witnesseth clause of this
Lease.


“Intended Use” shall have the meaning set forth in Section 6.1 of this Lease.


 
3

--------------------------------------------------------------------------------

 


“Insurance Requirements” shall mean all terms of or incorporated by reference
into any insurance policy covering or applicable to the Premises and/or Property
or any part of either, and any insurance requirements noted in Section 12 of
this Lease.


“Landlord” shall mean only the holder, for the time being, of Landlord’s
interest under this Lease so that in the event of any transfer of title to the
Premises, Landlord shall be freed and relieved of all obligations of Landlord
hereunder accruing after such transfer, provided that such grantee, transferee
or assignee has assumed and agreed to observe and perform all obligations of
Landlord hereunder arising during the period it is the holder of Landlord’s
interest hereunder.


“Landlord’s Work,” if any, shall have the meaning set forth in Section 8.1 of
this Lease.


“Lease Interest Rate” shall mean interest at the rate of four percent (4%) above
the prime rate as set forth in the Wall Street Journal, but in no event in
excess of the maximum rate allowed by law.


“Legal Requirement” or “Legal Requirements” shall mean all federal, state and
local laws; statutes; codes; acts; ordinances; orders; judgments; decrees;
injunctions; rules; regulations; licenses; authorizations; health, safety,
building, environmental and other requirements of all Governmental Authorities
including, but not limited to, governmental departments, commissions, boards,
courts, authorities and agencies, which now or at any time hereafter may be
applicable to the Property or the Premises or any part thereof or interest
therein.


“Non-Structural Alterations” shall have the meaning set forth in Section 8.3(a)
of this Lease.


“Notice Address of Landlord” shall mean the address set forth in Section 1.1(i)
of this Lease, or such other address as may be provided by Landlord by notice
properly given to Tenant in accordance with Section 23 of this Lease.


“Notice Address of Tenant” shall mean the address set forth in Section 1.1(i) of
this Lease, or such other address as may be provided by Tenant by notice
properly given to Landlord in accordance with Section 23 of this Lease.


“Pre-Existing Condition” shall have the meaning set forth in Section 22.3(b) of
this Lease.


“Premises” shall have the meaning set forth in the Witnesseth clause of this
Lease.


“Property” shall have the meaning set forth in the Witnesseth clause of the
Lease.


“Real Property Taxes” means all real property taxes and assessments currently in
existence on the Premises, together with any and all taxes, assessments or
imposts which may at some future time be levied by any governmental entity in
total or partial substitution for current real property taxes including, without
limiting the generality thereof, personal property taxes, leasehold improvement
taxes, use and occupancy taxes, excise taxes and any other tax or assessment of
any kind, but shall not include those exclusions from Impositions described in
Section 5.2 of this Lease.


“Renewal Notice” shall have the meaning set forth in Section 3.2 of this Lease.


“Renewal Term(s)” shall have the meaning set forth in Section 3.2 of this Lease,
and may refer to one or more such terms.


“Rent” shall have the meaning set forth in Section 4.4 of this Lease.


“Rent Commencement Date” shall mean the date that Landlord acquires title to the
Property.

 
4

--------------------------------------------------------------------------------

 


“Second Renewal Term” shall have the meaning set forth in Section 3.2 of this
Lease.
 
“Structural Alterations” shall have the meaning set forth in Section 8.3(a) of
this Lease.
 
“Successor Landlord” shall have the meaning set forth in Section 16.1(c) of this
Lease.
 
“Tax Reduction Action” shall have the meaning set forth in Section 5.1(d) of
this Lease.
 
“Tenant” shall mean PNC Bank, National Association, and its successors,
subtenants or assigns.


“Tenant’s Work,” if any, shall have the meaning set forth in Section 8.2(a) of
this Lease.


“Term.” If and when the word “Term” is used herein, it shall refer to both the
“Original Term” of ten (10) years, and any Renewal Terms that have been properly
exercised, unless sooner terminated pursuant to any provision of this Lease.


“Term Commencement Date” shall mean the date Landlord acquires title to the
Property.


“Termination” shall have the meaning set forth in Section 19.2(b) of this Lease.


“Termination Date” shall have the meaning set forth in Section 3.1 of this
Lease.


“Third Renewal Term” shall have the meaning set forth in Section 3.2 of this
Lease.


“Total Taking” shall have the meaning set forth in Section 14.1 of this Lease.


Section 2.             Demise and Premises. Landlord hereby leases to Tenant,
and Tenant does hereby take and lease from Landlord, the Property TO HAVE AND TO
HOLD for the Term and any Renewal Terms subject to the terms, covenants and
conditions contained in this Lease, which each of the parties hereto expressly
covenants and agrees to keep, perform and observe.


Section 3.             Term.


Section 3.1.          Original Term. The Original Term of this Lease shall be
for a period of ten (10) years, and is the period of time during which Tenant
has the right to occupy the Property (the “Term”), commencing on the Term
Commencement Date. Unless sooner terminated pursuant to law or pursuant to any
of the terms hereof, this Lease shall terminate at 11:59 PM on the last day of
the month in which the tenth (10th) anniversary of the Term Commencement Date
occurs (the “Termination Date”). The Term is subject to the exercise of a
termination right by Tenant as described in Section 30 of this Lease and Renewal
Terms as described in Section 3.2 of this Lease.


Section 3.2           Renewal Term. Tenant shall have the right, exercisable as
hereinafter provided, to extend the Term of this Lease for four (4) successive
periods of five (5) years each (the “First Renewal Term,” the “Second Renewal
Term,” the “Third Renewal Term,” and the “Fourth Renewal Term,” and collectively
the “Renewal Terms”). Each such Renewal Term is hereby granted upon the same
covenants, terms and conditions as those provided in this Lease for the Term,
except for the payment of Base Rent, which shall be governed by Section 4.2 of
this Lease. If Tenant desires to extend the Term of this Lease for any Renewal
Term, it shall provide Landlord with written notice (the “Renewal Notice”) no
later than the day which is twelve (12) months prior to the expiration of the
Term or the then current Renewal Term, as the case may be. If Tenant shall fail
timely to provide the Renewal Notice, Landlord agrees to deliver to Tenant a
written notice informing Tenant that it did not provide the Renewal Notice.
After receipt of Landlord’s notice, Tenant shall have an additional fifteen (15)
day period in which to deliver the Renewal Notice, and the Renewal Term shall
then be considered to have been properly exercised if Tenant delivers the
Renewal Notice within such fifteen (15) day period. The Base Rent per annum
applicable to any Renewal Term shall be the amount indicated in Section 1.1(h)
of this Lease. If the Term of this Lease is not extended for the First Renewal
Term, Tenant shall have no right to extend the Term hereof for any subsequent
Renewal Term.

 
5

--------------------------------------------------------------------------------

 


Section 4.             Rent and Payment.


Section 4.1.          Rent During Original Term. Landlord reserves, and Tenant
covenants and agrees to pay to Landlord, without demand or notice, and without
any setoff or deduction, except as specifically set forth herein, a base rental
(the “Base Rent”), commencing on the Rent Commencement Date, in equal monthly
installments, in an amount equal to the monthly Base Rent set forth in Section
1.1(h) of this Lease.


Section 4.2           Base Rent During Renewal Terms. If Tenant exercises its
right to extend the Term of this Lease for the First Renewal Term and any
Renewal Term thereafter, the Base Rent payable in each Renewal Term shall be
paid in the same manner as that required during the Original Term, in an amount
equal to the monthly Base Rent set forth in Section 1.1(h) of this Lease for
each Renewal Term, as indicated.


Section 4.3.          Additional Rent. Any and all monetary obligations of
Tenant hereunder, including but not limited to property taxes and assessments,
whether special or otherwise, insurance, operating and maintenance expenses of
the Property, late charges or other penalties, and any other expense or payment
to be made by Tenant hereunder, whether payable to Landlord or otherwise (the
“Additional Rent”), shall, for purposes of Landlord’s rights upon non-payment
thereof and for all other purposes for which the same shall be relevant, be
deemed in all respects to be Additional Rent payable hereunder, subject to the
same duties and obligations and the same remedies of Landlord for the
non-payment of the Base Rent.


Section 4.4.         Payment of Rent and Late Fee. The Base Rent shall be due
and payable on the first (1st) day of each month, shall commence on the Rent
Commencement Date, and shall be paid at the Notice Address of Landlord.
Additional Rent shall be due and payable as required by the sections of this
Lease that address payments that are due from Tenant. Base Rent and Additional
Rent are referred to together in this Lease as “Rent.” Tenant shall pay to
Landlord a late fee equal to four percent (4%) of any outstanding Rent that is
received by Landlord later than the tenth (10th) day of the month in which said
Rent was due.


Section 4.5.         Proration. If the Rent Commencement Date is other than the
first (1st) day of a calendar month and/or the Termination Date is other than
the last day of a calendar month, then the Base Rent for the calendar month in
which the Rent Commencement Date or Termination Date occurs shall be prorated on
a per diem basis based on a thirty (30) day month.


Section 5.         Payment of Impositions: Operating Expenses; Maintenance;
Utilities.


Section 5.1.         Payment of Impositions / Property Taxes.


(a)         Tenant shall pay, as Additional Rent and before any fine, penalty,
interest or cost may be added for non-payment, all Real Property Taxes, personal
property taxes and assessments for the Property allocable to any period prior to
the Term or during the Term of this Lease, and all water, sewer or other rents,
rates and charges, excises, license fees, permit fees, inspection fees and other
authorization fees and other extraordinary taxes or charges, foreseen or
unforeseen, of every character for the Property (including all interest and
penalties thereon) (the “Impositions” or “Property Taxes”), which at any time
prior to or during or in respect of the Term and exercised Renewal Terms hereof
may be assessed, levied, confirmed or imposed on or in respect of the Property,
provided that (i) if any Imposition, by law, may at the option of the taxpayer
be paid in installments, Tenant may pay the same in the maximum number of
installments permitted by law, and Tenant shall be required to pay only those
installments coming due during the Term and any Renewal Term hereof that is
exercised by Tenant; and (ii) all Impositions for the fiscal or tax year in
which the Rent Commencement Date shall occur or in which the Term or Renewal
Term shall end shall be apportioned pro rata between Landlord and Tenant. Tenant
shall immediately, upon the Term Commencement Date and as necessary thereafter,
take all steps necessary to have all tax notices, invoices and assessments of
all kind and type affecting the property and of each and every taxing authority
having jurisdiction over the Property, sent directly to Tenant. Landlord shall
provide the cooperation necessary to have the collecting authority send all
pertinent tax bills directly to Tenant or its designee. All pertinent tax bills
received by Landlord shall be immediately forwarded directly to Tenant or its
designee to permit timely remittance in the normal course of business, provided,
however, Landlord’s failure to do so shall not relieve Tenant of the
responsibility for any late charges or penalties.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)         Tenant shall deliver to Landlord copies of official receipts or
other satisfactory proof evidencing payment of Impositions within twenty (20)
days of receipt of same.


(c)          Upon the request of Tenant and at no cost to Landlord, Landlord
shall execute such reasonable authorizations, which can be executed only by the
owner of the Property, as Tenant may reasonably request, and shall take such
other reasonable actions which can be taken only by the owner of the Property as
Tenant may reasonably request, in connection with the Impositions, any payment
thereof or any exemption therefrom now or hereafter in effect or to be applied
for. All of the foregoing shall be at Tenant’s sole cost and expense, and Tenant
shall promptly reimburse Landlord for such costs within thirty (30) calendar
days of Tenant’s receipt of Landlord’s request for payment.


(d)         Tenant may initiate or prosecute, at its sole expense, any
proceedings permitted by law for obtaining an abatement, reduction or
withdrawal, or otherwise contesting the validity or amount, of any tax for which
Tenant is alleged to be responsible for the Property or the Property (a “Tax
Reduction Action”). If required by law, and after notifying Landlord in writing,
and provided that a Tax Reduction Action is prosecuted at Tenant’s sole cost and
expense, Tenant shall have the right to take such action in the name of
Landlord, and Landlord shall cooperate with Tenant to the extent Tenant may
reasonably require; provided, however, that Tenant shall indemnify and save
Landlord harmless from and against any and all loss, cost, liability, damage and
expense (including but not limited to attorneys costs and fees) as a result
thereof.


(e)          Notwithstanding the foregoing, Tenant shall pay such Impositions
prior to the foreclosure of any lien or any other proceeding commenced against
the Property or Landlord.


Section 5.2.         Exclusions from Impositions. The term “Impositions” shall
not include municipal, state or federal income taxes assessed against Landlord;
municipal, state or federal capital levy, gift, estate, succession, inheritance,
transfer, or mortgage taxes of Landlord; corporate excess profits or franchise
taxes imposed upon any corporate owner of the Property; any income, profits or
revenue tax, assessment or charge imposed upon or measured by the Rent payable
under this Lease; or any transfer taxes or mortgage recording taxes incurred in
connection with any financing obtained by Landlord.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.3.         Operating Expenses; Maintenance. Commencing on the Rent
Commencement Date, Tenant shall promptly pay and discharge all operating
expenses of the Premises, Building and Property. It is the intent that Tenant
shall contract for and directly incur and discharge all operating expenses of
the Premises, Building, and the Property, and Landlord shall have no obligations
with respect to any operating expenses in connection therewith. Tenant shall
maintain the Building, Premises and Property in good condition and repair,
subject only to ordinary wear and tear and damage by casualty, which is
addressed in Section 13 of this Lease. Tenant shall at all times be responsible
for and shall undertake the cleaning, sweeping, snow and ice removal, trash
removal, janitorial services, elevator services, landscaping and any other
service as may be required for the operation of Tenant’s business, and Tenant
shall at all times be responsible for the maintenance and repair of all
improvements on the Premises and the Property, to include maintenance and repair
and replacement of capital items, including but not limited to structural
repairs and replacements (i.e. slab, building structure, walls), roof repairs
and replacements, elevator repairs and replacements, window repairs and
replacements, parking lot repairs and replacements, and any other kind of repair
or replacement to the Premises, Building or Property that may be necessary to
maintain same to equal standards as are found in similarly situated buildings
built at approximately the same time and to the same construction quality
standards and architectural standards, and which are located in the area in and
around Somerset County, New Jersey (collectively the “Operating Expenses”).
Landlord and its agents, upon providing at least 24 hours notice to the local
branch manager, shall have the right to enter and inspect the Premises, Building
and Property to ensure that Tenant is in compliance with the maintenance and
repair requirements noted above, and Tenant shall, within thirty (30) days of
receipt of written notice from Landlord requesting same, make any and all
repairs and/or replacements as may be required by the terms of this Lease.
Notwithstanding the forgoing, in no event shall Tenant be required to replace
major structural components of its Building or other Improvements (including but
not limited to the roof, floor slab, walls, elevators, windows, door openings
and sidewalks) or Building systems upon the termination of the Lease, regardless
of the condition of such components and systems upon the termination of the
Lease, as long as Tenant has maintained, repaired and replaced the Building,
Premises and Property, and Building systems, as required during the Term
pursuant to the terms set forth in this Lease Agreement. Tenant shall at all
times keep the Property maintained and repaired and made all such replacements
to standards set forth above, and shall take all reasonable measures so as to
avoid damage or waste to the Property.
 
Section 5.4.         Utilities. Commencing on the Rent Commencement Date, Tenant
shall undertake and be responsible for having all utilities metered and
installed in its name at the Property(if they are not already so titled), and
agrees to pay, on or before the date due, all charges for same directly to the
respective utility companies. Such utilities may include gas, water (sanitary
water and sprinkler), sewer, electricity, heat, power, telephone, cable and
other communication service, or other utility or service used by, or rendered or
supplied to, Tenant at the Premises, Building and Property throughout the Term.


Section 5.5.         Triple Net Lease; No Counterclaim; Abatement. This Lease is
a triple net lease, and Tenant shall pay any and all costs, charges, taxes,
assessments and other expenses of every character and nature, foreseen or
unforeseen, for the payment of which Tenant is or shall become liable by reason
of its respective estate, right, title or interest in the Premises and the
Property, or which are connected with or arise out of the possession, use,
occupancy, maintenance, addition to, repair, replacement or rebuilding of the
Premises or the Property or any portion thereof including, without limitation,
those specifically referred to in this Lease, except as may be otherwise
provided by this Lease. Landlord shall be solely responsible for any costs
associated with Landlord’s mortgage or deed of trust on the Property. This Lease
shall not terminate except as expressly set forth in this Lease. Tenant shall
remain obligated under this Lease in accordance with its terms and shall not
take any action to terminate, rescind or avoid this Lease, notwithstanding any
bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding affecting Landlord or any action with respect to this Lease which may
be taken by any trustee, receiver or liquidator or by any court. Except as
otherwise expressly provided herein, Tenant waives all rights to terminate or
surrender this Lease, or to any abatement or deferment of Rent or other sums
payable hereunder. Tenant acknowledges and agrees that Tenant’s obligations
under this Lease to pay Rent and all of Landlord’s obligations under this Lease
are independent covenants, and, except as may be expressly set forth in this
Lease, no default or failure of Landlord under this Lease, shall give to Tenant
any offset or defense to the full and timely performance of its obligations
under this Lease, entitle Tenant to any abatement of Rent or constitute any
actual or constructive eviction of Tenant, Without limiting any of the
foregoing, Tenant specifically covenants and agrees that, except as may be
expressly set forth in this Lease, Tenant’s obligation to pay all Rent hereunder
is not dependent upon the condition of the Property or the performance by
Landlord of any of its obligations hereunder, and Tenant shall continue to pay
all Rent, without abatement, demand, claim, setoff or deduction, notwithstanding
any breach by Landlord of its duties or obligations hereunder. Notwithstanding
the foregoing, in the event of a default under this lease by Landlord, Tenant
shall have the right to bring legal and/or equitable actions against Landlord,
including injunctive relief, if available.


 
8

--------------------------------------------------------------------------------

 
 
Section 6.             Use and Operations.


Section 6.1.          Use. Tenant shall have the right to use the Property for
any legally permitted use, which includes but is not limited to any legally
permitted or customary use of a financial or banking institution, or any legally
permitted activity related thereto, and may include, without limitation, the
operation of a retail branch banking office with drive-in facilities, an
automatic teller machine or machines (“ATM(s)”) and night deposit boxes, or for
general office purposes (the “Intended Use”). Tenant shall not use or occupy the
Property or suffer or permit the Property or any part thereof to be used in any
manner which would cause, or be likely to cause, physical damage to the Property
or any part thereof; constitute a public or private nuisance; impair the
appearance, character or reputation of the Property; discharge or cause the
discharge of objectionable substances, fumes, vapors or odors; impair or
interfere with the use of the Property by, or occasion discomfort, annoyance or
inconvenience to Landlord; or cause Tenant to default in the observance and
performance of any of its obligations to be observed and performed pursuant to
the terms of this Lease. Notwithstanding the foregoing, Tenant shall not use any
portion of the Property, Building or Property, and shall not assign its Lease or
sublease any portion of any part of the Property, Building or Property for any
of the following uses: (i) any Adult Uses (as hereinafter defined); (ii) any use
which emits an obnoxious odor, noise or sound which can be heard or smelled
outside of the Property; (iii) any fire sale, bankruptcy sale (unless pursuant
to a court order) or auction house operations; (iv) any central laundry, dry
cleaning plant or laundromat; provided, however, that this prohibition shall not
be applicable to nominal supportive facilities for on-site service oriented to
pickup and delivery by the ultimate consumer as the same may be found in retail
shopping districts; (v) any automobile, truck, trailer or recreational vehicle
sales, leasing, display or body shop repair operation; (vi) any bowling alley or
skating rink; (vii) any movie theater or live performance theater; (viii) any
mortuary or funeral home; (ix) any establishment primarily selling or exhibiting
pornographic materials or performances or drug-related paraphernalia; (x) any
flea market, amusement or video arcade, pool or billiard hall, car wash, or
dance hall; (xi) any training or educational facility, including but not limited
to: beauty schools, barber colleges, reading rooms (including religious reading
rooms), places of instruction or other operations catering primarily to students
or trainees rather than to customers; (xii) any gambling facility or operation,
including but not limited to: off-track or sports betting parlor; table games
such as black-jack or poker; slot machines, video poker/black-jack/keno machines
or similar devices; or bingo hall; (xiii) any church, school, education facility
or day care facility; (xiv) any fictitious going-out-of-business-sale, lost our
lease sale or similarly advertised event; (xv) any catering or banquet hall;
(xvi) any unlawful use; or (xvii) any pawn shop, gun shop, or tattoo parlor. For
purposes hereof, the term “Adult Uses” shall mean any bookstore, movie theater,
gentlemen’s club, strip club, sex shop or lingerie store, or similar uses, and
catering only to adult audiences due to sexual or lewd content, all as
determined by local zoning ordinances, if applicable, or, if there is no zoning
restriction, then based on local community standards.


Section 6.2.          Operations of Tenant. Notwithstanding anything to the
contrary in this Lease or otherwise, nothing shall be construed as an obligation
for Tenant to open or operate its business in the Property. However, Tenant
shall have the right, but not the obligation, to open and operate its business
during the hours of operation desired by Tenant including, without limitation,
on Saturdays and Sundays if permitted by law. Tenant shall have the right to
remove its personal property including, without limitation, any ATM(s) and night
deposit boxes, and cease operations on the Property at any time and at Tenant’s
sole discretion. However, the right to cease to operate its business shall not
affect Tenant’s obligation to pay all amounts due hereunder, and to perform all
covenants and obligations hereunder except as otherwise provided in this Lease.
Furthermore, in no event shall Tenant be liable to Landlord for damages as a
result of operating other facilities in the area surrounding the Property, or
any other area, nor shall Tenant be limited or restricted in any way from
opening or operating other facilities in the area surrounding the Property, or
any other area.


Section 6.3          Tenant Activities. Tenant shall have the right to operate
in and on the Property and shall have access to the Property and Building on a
24 hour per day, 7 day per week basis. Tenant shall have the right from time to
time to conduct marketing and promotional events for its business on the
Property, such as “Grand Opening,” “One Year Anniversary” and “New Business
Promotion” events, which events may be managed by either consultants engaged by
Tenant or by Tenant’s employees.


 
9

--------------------------------------------------------------------------------

 
 
Section 6.4          Exclusive Use. During the Lease Term and any Renewal Terms,
no other party on the Property (or on any adjacent property owned by Landlord)
other than Tenant, shall use any portion of the Property or Building for the
purpose of conducting the business of a commercial bank, savings bank, savings
and loan association, credit union or mortgage bank, or other financial services
organization, including, without limitation, the installation and operation of
an ATM or ATMs and/or night deposit boxes, brokerage services, financial
planners, title insurance companies and/or their agents, and insurance companies
an/or insurance agents without the prior written consent of Tenant, which
consent may be withheld in Tenant’s sole discretion.


Section 7.            Covenants, Representations and Warranties.


Section 7.1.         Possession. Landlord covenants to give Tenant possession of
the Property on the Delivery Date.


Section 7.2          Representations and Warranties of Landlord. Landlord
represents and warrants that the following are true and correct as of the
Delivery Date:


(a)         No approval or authorization of any third party is required for
Landlord to execute this Lease and to carry out Landlord’s obligations under the
Lease.


Section 7.3          Possession by Tenant. Tenant agrees to accept possession of
the Property on the Delivery Date in its “as is” condition, with any and all
faults that may exist, subject to those representations noted in Sections 7.1
and 7.2 above.


Section 7.4          Representations and Warranties of Tenant. Except as
otherwise provided in this Lease, Tenant represents and warrants to Landlord
that Tenant accepts the Property in its “as is” condition existing as of the
date of Tenant’s execution of this Lease, and all applicable zoning, municipal,
county, and state laws, ordinances and regulations governing and regulating the
use of the Property, including the issuance of building permits to modify any
portion thereof, and Tenant accepts this Lease subject thereto and to all
matters disclosed thereby and by any exhibits attached hereto. Tenant
acknowledges that except as specifically set forth in this Lease, neither
Landlord nor Landlord’s agent has made any representation or warranty as to the
present or future suitability of the Premises, Building or Property for the
conduct of Tenant’s business.


Section 7.5          Building Permits and other Governmental Permits. Tenant
warrants, represents and agrees that its ability to obtain building permits and
any other governmental permit that may apply to and be required in relation to
Tenant’s i) proposed use within the Premises, Building and Property, including
Tenant’s use and renovation of any drive-through facility or Building, and ii)
any proposed renovation, remodel, reconstruction, demolition, and/or
construction of the Premises, Building, Property, drive-through facility, and
any portion of any component thereof, whether inside or outside of the Premises
and/or Building, shall not affect the validity of this Lease in any way or delay
the Delivery Date, and shall not give cause to terminate this Lease, nor to
abate the Rent or any other monetary obligation of Tenant, or to affect any
other obligation of Tenant, hereunder.


Section 7.6          Approvals. Tenant represents and warrants that it is not
required to obtain the authorization of any person, corporation, lender,
shareholder, investor, board, agency, governmental authority, or any other
individual or entity of any kind prior to executing this Lease.


Section 8.            Tenant’s Work: Alterations; Signage.


Section 8.1.         Intentionally Omitted.


Section 8.2.         Tenant’s Work.


(a)         Tenant accepts the Premises, Building and Property in its “as is”
condition, and agrees that any and all renovations, remodels, demolition,
construction, and any other improvements and/or modifications made to the
Premises, Building, Property, existing drive-thru facility, and/or to any
portion of any component of any of the foregoing thereof (“Tenant’s Work”),
shall be made at Tenant’s sole expense. Any and all building permits or any
other governmental permits or permissions of any kind that are required for or
associated with any Tenant Work shall be obtained at Tenant’s sole expense, and
Tenant’s failure to obtain same shall not affect the validity of this Lease in
any capacity, and shall not delay the Delivery Date, all as previously set forth
in this Lease.


 
10

--------------------------------------------------------------------------------

 
 
(b)        Tenant shall not be required to obtain Landlord’s prior written
consent to any modifications or renovations within the interior of the Premises
and/or Building, including but not limited to any modifications to or
replacements of Building systems. Any structural modification to the exterior of
the Building shall be subject to the requirements of Section 8.3(a) of this
Lease.


(c)         Notwithstanding the foregoing or anything to the contrary set forth
in this Lease, and with the prior written consent of all applicable Governmental
Authorities, Tenant shall be permitted to add or eliminate drivethrough lanes on
the outside of the Building, or install or relocate automated teller machines
and/or night depositories, and add, remove, or relocate a pneumatic tube system
for the drivethrough area, and to reinforce the vault area in any manner
required by Tenant’s business in its sole discretion, at any time and without
Landlord consent.


(d)         To the extent Tenant elects to undertake any Tenant’s Work, Tenant
shall commence and perform Tenant’s Work with diligence and continuity, in
accordance with the Legal Requirements and Insurance Requirements. Tenant shall
provide Landlord with a copy of all permits and approvals obtained with respect
to Tenant’s Work upon Landlord’s written request. Upon completion of Tenant’s
Work, Tenant shall promptly deliver to Landlord: (i) the final “as built” Plans
and Specifications showing all changes or modifications, if plans and
specifications are required by the nature of Tenant’s Work; and (ii) a final and
unconditional certificate of occupancy, if a new or revised certificate is
required.


(e)         During the Term of this Lease, Tenant shall directly incur and pay
all expenses relating to any Improvements, and Landlord shall have no obligation
with respect to any Improvements.


(f)          Any staging area that may be required for Tenant’s Work shall be
contained within the boundaries of the Property.


(g)         Landlord agrees that in order for Tenant to operate its business, or
to sublease the Property or a portion thereof, Tenant may require the reasonable
cooperation of Landlord with respect to Alterations (as hereafter defined), and
Landlord agrees to provide such cooperation, so long as such cooperation shall
not require any expenditure on Landlord’s part (other than to review plans and
documentation if so requested by Tenant).


Section 8.3.          Alterations Subsequent to Completion of Tenant’s Work.


(a)         Subsequent to completion of Tenant’s Work, Tenant shall have the
right, at Tenant’s sole expense, and without any requirement of obtaining
Landlord’s consent, to make such non-structural alterations, additions,
modifications, renovations, improvements or installations (the “Non-Structural
Alterations”) as may be necessary or desired by Tenant for Tenant’s use and
operation of the Premises, Building or Property. In addition, Tenant may make
additions, modifications, renovations, improvements or installations to the
Property which are structural in nature, i.e., which involve an expansion or
reduction of the size of the building or the erection, removal or relocation of
structural walls, structural supports, floor slab or roof (the “Structural
Alterations”) at Tenant’s sole cost and expense, with Landlord’s consent, not to
be unreasonably withheld conditioned or delayed. In no event, however, shall
Tenant damage or impair the structural integrity of the Building or Property,
and Structural Alterations shall be accomplished such that they do not reduce
the value, use or operation of the Property. All such Non-Structural Alterations
and Structural Alterations as made by Tenant are herein collectively referred to
as “Alterations.”


 
11

--------------------------------------------------------------------------------

 
 
(b)         Any Alterations shall be effected in a good and workmanlike manner
and in compliance with all Legal Requirements and Insurance Requirements, and
the requirements of Section 9. Landlord shall not be liable to any contractors,
subcontractors, laborers, materialmen, suppliers or vendors for services
performed or materials provided in connection with any Alterations, as more
fully described in Section 9.


Section 8.4.         Signage and Satellite Dish.


(a)         Tenant shall have the exclusive right to erect signs in connection
with its business at the Property (and in connection with the businesses of any
assignees or subtenants) at Tenant’s sole expense, and Tenant shall be permitted
the maximum number of signs of the maximum sizes allowable by applicable
Governmental Authorities. All signs shall comply with applicable governmental
rules and regulations and shall be properly constructed and maintained. Tenant
shall remove such signs at the expiration of the Term or any Renewal Term and
shall repair and repaint (if appropriate) the areas from which they are removed.


(b)         Tenant shall be responsible for any damage caused to the Property by
the erection or maintenance on the Property of said signs, and any damage so
caused shall be repaired promptly at Tenant’s sole cost and expense. In the
event any sign erected by Tenant is removed during the Term or any Renewal Term,
as applicable, or at the expiration or earlier termination thereof, Tenant shall
at its sole cost and expense repair any damage caused by the removal.


(c)         Tenant may change Tenant’s logo, standard signage or trade name at
any time, and may replace existing signage with new and/or additional signage,
without Landlord’s consent.


(d)         Tenant and its subtenants may install a satellite dish on the
exterior or roof of the Building or elsewhere on the Property at any time,
provided that Tenant removes the dish at the end of the Term, and repairs any
damage caused by its removal. Tenant shall take reasonable steps to shield the
satellite dish from public view, if required by applicable zoning laws or
regulations, and shall at all times comply with the requirements of Governmental
Authorities.


Section 8.5.          Indemnification by Tenant. Tenant shall indemnify, defend
and hold Landlord harmless from and against any and all bills for labor and
materials supplied or claimed to have been supplied, any applicable sales tax
thereon, and from and against any and all liens, bills or claims therefor, or
against the Premises, Building and Property, or any portion thereof, and from
and against all losses, damages, costs, expenses, suits and claims whatsoever,
foreseen or unforeseen, ordinary or extraordinary, contingent or otherwise, in
connection with Tenant’s Work, any Alterations, or any other improvements,
modifications or other work that may be done to the Premises, Building and/or
Property, it being understood herein that Landlord shall have absolutely no
liability, cost or expense whatsoever with respect to the Premises, Building and
Property, or to any Alterations, Structural Alterations, improvements
modification or any other work done thereto.


Section 9.              Mechanic’s or Construction Liens.


Section 9.1.          Mechanic’s/Construction Liens Prohibited. Tenant shall not
suffer any notice of unpaid balance, right to file lien, mechanic’s lien claim
or construction lien claim to be filed against the Premises or Property by
reason of work, labor, services or materials performed for or furnished to
Tenant or to anyone holding the Property, or any part thereof, through or under
Tenant. Tenant will promptly have the liens released and will indemnify the
Landlord for same. In the event notice of any such lien is furnished to Tenant,
Tenant shall notify Landlord of same within ten (10) business days; in the event
notice of any such lien is furnished to Landlord, Landlord shall notify Tenant
of same within ten (10) business days.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 9.2.          Landlord’s Remedy for Tenant’s Breach. If Tenant shall
fail to remove or discharge any notice of unpaid balance, mechanic’s lien claim
or construction lien claim within sixty (60) days after notice or knowledge of
the filing of same, then in addition to all other rights of Landlord hereunder,
Landlord may, at its option, procure the removal or discharge of same. Any
amount paid by Landlord for such purpose, including all reasonable attorney’s
fees and other expenses therefor, together with interest thereon at the Lease
Interest Rate, shall become due and payable by Tenant to Landlord as Additional
Rent, and in the event of Tenant’s failure to pay therefor within fifteen (15)
days after demand, the same shall be added to and be due and payable with the
next month’s Base Rent.


Section 10.           Tenant’s Fixtures and Equipment; Landlord’s Waiver.


Section 10.1.        Tenant’s Fixtures and Equipment. All fixtures, equipment,
and personal property of any nature which may be installed or placed in or upon
the Property by Tenant shall remain the property of Tenant. Landlord waives any
right it may have in said fixtures, equipment, and personal property. Tenant may
assign, lien, encumber, mortgage or create a security interest in or upon its
equipment, fixtures, leasehold improvements or other personal property in the
Property without the consent of Landlord, provided that in no event shall
Landlord ever be required to store Tenant’s fixtures, equipment and personal
property (either on behalf of Tenant or its lender). Tenant may remove said
property at any time during the Term. Tenant, at Tenant’s sole expense, shall be
responsible to repair any damage to the Premises, Building and/or Property that
is associated with the removal of Tenant’s fixtures, equipment and personal
property.


Section 10.2.        Landlord’s Waiver. To the extent Landlord may have a lien
on or security interest in the fixtures, equipment, inventory or other property
of Tenant, by law or otherwise, Landlord hereby waives and agrees not to assert
such lien or security interest.


Section 11.            Repairs; Compliance with Laws; Recorded Documents.


Section 11.1         Maintenance and Repairs by Tenant. Tenant shall keep the
Premises, Building and Property in good order and condition, subject to ordinary
wear and tear and damage by casualty which is addressed in Section 13 of this
Lease, and shall promptly make all necessary or appropriate repairs,
replacements and renewals thereof, whether interior or exterior, structural or
non­structural, ordinary or extraordinary, foreseen or unforeseen, to include
repairs and replacements of items ordinarily considered to be “capital repairs,”
such as roof, windows, slab, walls, elevators, and any other items that would be
required to be capitalized under generally accepted accounting principles,
including any deferred maintenance, repairs and replacements existing as of the
Term Commencement Date. All repairs, replacements and renewals by Tenant shall
be substantially equal in quality and class to the original work found in the
Premises, Building and Property, effected with due diligence, in a good and
workmanlike manner, and in compliance with all Legal Requirements and Insurance
Requirements. Landlord shall not be required to maintain, alter, repair, rebuild
or replace the Premises, Building and/or Property, or any component or portion
thereof, in any way. If Tenant fails for thirty (30) days after receipt of
written notice to proceed (except to the extent such repairs cannot reasonably
be completed in thirty (30) days) with diligence to make repairs required to be
made by Tenant, the same may be made by Landlord, at Landlord’s option, at the
expense of Tenant, and the expenses thereof incurred by Landlord (together with
interest at the Lease Interest Rate) shall be collectible as Additional Rent
within twenty (20) days of demand therefor. In the case of any repairs which
cannot reasonably be completed within 30 days, Tenant shall proceed with such
repairs to completion in a diligent manner. Subject to Tenant’s maintenance,
repair and replacement obligations set forth in this Lease, Tenant shall not be
required to replace major structural components of the Property (including, but
not limited to, the roof, floor slab, walls, elevators, window and door
openings) or Building systems upon the termination of the Lease, regardless of
the condition of such components and systems at the termination of the Lease.
Tenant shall, however, keep the Property in good repair and make all necessary
repairs and replacements so as to avoid damage or waste to the Premises,
Building and Property at all times during the Term of the Lease.


 
13

--------------------------------------------------------------------------------

 
 
Section 11.2.        Compliance with Laws. Tenant shall, at Tenant’s sole
expense, promptly execute and comply with all requirements of all applicable
governmental laws, orders, rules, regulations, ordinances or other directives or
applicable codes of any nature of all Governmental Authorities including, but
not limited to, the requirements of the Occupational Safety and Health
Administration, the Americans With Disabilities Act, and of any municipal fire
department or similar organization having jurisdiction over the Premises,
concerning the Premises and/or the use and occupancy thereof including, but not
limited to, procuring of any required certificates of occupancy and making of
any and all repairs and replacements to the Premises that may be required to
obtain same at Tenant’s sole cost and expense.


Section 11.3.        Recorded Documents. Tenant agrees to perform all
obligations of Landlord and pay all expenses which Landlord or Tenant may be
required to pay in accordance with, and to comply and cause the Property to
comply in all respects with all of the terms and conditions of, any reciprocal
easement agreement or any other agreement or document of record now affecting
the Property or hereafter executed with Tenant’s prior written consent during
the Term.


Section 12.            Insurance.


Section 12.1.        Tenant’s Insurance. From the Delivery Date and throughout
the Term and any Renewal Terms, Tenant shall, at its own cost and expense,
obtain and maintain in full force and effect:


(a)         Worker’s Compensation Insurance in amounts as required by law;


(b)         comprehensive public liability insurance covering the Premises,
Building and Property, and insuring Landlord and Tenant, in minimum limits of
Five Million Dollars ($5,000,000.00) per occurrence for general commercial
liability, and Four Million Dollars ($4,000,000.00) for property damage and fire
liability, which insurance shall name Landlord, and any persons or entities
reasonably designated by Landlord, and the holder(s) of any mortgage(s)
affecting the Premises, Building and Property as additional insureds thereunder;


(c)         during the course of construction of Tenant’s Work or any
Alteration, Structural Alteration or other work performed by Tenant on or about
the Property, builder’s completed value risk insurance against “all risks of
physical loss,” covering the total value of work performed and equipment,
supplies and materials furnished;


(d)         insurance with respect to all buildings, improvements, equipment and
machinery constituting a part of the Premises, Building and Property, and
insuring Landlord and Tenant against loss or damage by perils customarily
included under standard “all risk” policies, including flood, windstorm,
earthquake and terrorism to include coverage for fire, extended coverage,
vandalism and malicious mischief, in an amount equal to one hundred percent
(100%) of the then full replacement value (without deducting depreciation) of
such buildings, improvements, equipment and machinery, including the cost of
removal of debris (the “Full Replacement Cost”);


(e)         business interruption insurance in favor of Tenant, without a
provision for co-insurance, in an amount sufficient to allow Tenant to pay Rent
for the period of interruption, with a policy coverage limit of not less than
the amount of Rent then payable by Tenant for eighteen (18) consecutive calendar
months;


(f)          “boiler and machinery” insurance with respect to damage (not
insured against pursuant to Section 10.1(a) hereof) to the boilers, pressure
vessels or similar apparatus located on the Property for risks normally insured
against under boiler and machinery policies; and


 
14

--------------------------------------------------------------------------------

 
 
(g)          Tenant shall, at Landlord’s request, not to be unreasonably made,
provide, keep and maintain in full force and effect such other insurance for
such risks and in such amounts as may from time to time be reasonably required
by any mortgagee of the Property.


Landlord and Tenant and all parties claiming under them mutually release and
discharge each other from all claims and liabilities arising from or caused by
any casualty or hazard to the extent covered or required hereunder to be covered
in whole or in part by insurance on the Property or in connection with property
on or activities conducted on the Property, and waive any right of subrogation
which might otherwise exist in or accrue to any person on account thereof.


Section 12.2.        Policies; Retentions. The maximum deductible shall be
$500,000.00 for the policies set forth in Sections 12.1(b), (c), (d), (e) and
(f)hereof. All insurance required to be maintained by Tenant hereunder shall be
written by solvent insurance companies of recognized standing with a rating of
at least A- or higher from Standard & Poors and AVIII or higher from A.M. Best
and licensed to issue insurance in the State in which the Property is located.
Subject to the terms of this Lease, Tenant shall have the right to self-insure,
or carry self-insured retentions in reasonable amounts for any of the coverages
required by this Lease at levels for institutions of comparable size and
financial standing, provided Tenant maintains a tangible net worth of at least
ONE HUNDRED MILLION DOLLARS ($100,000,000.00) and a rating of at least BBB- or
higher from Standard & Poors. Notwithstanding anything to the contrary set forth
in this Section 12.2, so long as the consolidated net worth of Tenant is equal
to or greater than One Hundred Million Dollars ($100,000,000.00), Tenant has a
rating of at least BBB- or higher from Standard & Poors, and Tenant meets the
requirements in the next sentence, Tenant shall have the right to self-insure
for any insurance required by this Section 12. Tenant’s right to self-insure
shall be subject to the following (i) Tenant adopts a bona fide plan of
self-insurance with adequate reserves based on practices acceptable in the
insurance industry; (ii) the amount Tenant self-insures does not exceed ten
percent (10%) of Tenant’s net worth as computed in accordance with generally
accepted accounting principles consistently applied by Tenant; and (iii) Tenant
provides Landlord with annual financial statements on the anniversary date of
Tenant’s first self-insurance (unless Tenant is a publicly traded company). If
Tenant’s net worth drops below $100,000,000.00 or Tenant’s rating drops below
BBB- during any period of self-insurance, Tenant covenants to immediately notify
Landlord and covenants to obtain the applicable insurance coverage required in
Section 12. Any portion of any risk for which Tenant is self-insured shall be
deemed to be an insured risk under this Lease, and Landlord and its
beneficiaries, agents and employees shall be protected by Tenant in the same
manner as if they were additional named insureds under a policy of insurance
with a solvent, conventional, third-party insurer. To the extent of any
deductible, Tenant shall be deemed to be covering the amount thereof under an
informal plan of self-insurance. Tenant shall at all times during the Term and
any Renewal Terms maintain in full force and effect and on deposit at Landlord’s
office a certificate of insurance evidencing the insurance required to be
carried by Tenant pursuant to this Lease. All such policies shall provide that
they shall not be cancelable without at least thirty (30) days prior written
notice to Landlord and shall name Landlord (and any mortgagees designated by
Landlord) as additional insureds and loss payee. At least thirty (30) days prior
to the expiration of any policy required to be maintained by Tenant hereunder,
Tenant shall furnish Landlord with evidence of the reissuance of a policy
continuing insurance in force as required by the Lease.


Section 12.3.        Hazardous Activities. Tenant shall not do anything, or
suffer or permit anything to be done, in, on or about the Premises, Building
and/or Property which shall: (i) subject Landlord to any liability or
responsibility for injury to any person or property by reason of any activity
being conducted in the Property; or (ii) be prohibited by the provisions of this
Lease, or by any applicable law.


Section 13.           Damage or Destruction to Property.


Section 13.1.        Notice. If the Property or any part thereof shall be
damaged by fire or other casualty, Tenant shall give prompt notice thereof to
Landlord, and this Lease shall continue in full force and effect except as
hereinafter set forth.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 13.2.        Partial Damage. Subject to Section 13.3 below, if the
Property is partially or wholly damaged or rendered partially or wholly unusable
by fire or other casualty, on the Delivery Date or during the Term, the damages
thereto shall be repaired by Tenant with all reasonable expedition and within
one year from the date of such fire or other casualty, subject to delays due to
adjustment of insurance claims, labor troubles and causes beyond Tenant’s
reasonable control. Any repairs and/or reconstruction shall be made to equal or
better quality standards than those found in the original Building, Premises and
Property.


Section 13.3         Substantial Damage. If the Property are substantially
damaged (to the extent of fifty percent (50%) or more of the replacement value),
whether by casualty or otherwise, within the last eighteen (18) months of the
Term or any Renewal Term, as the case may be, then, in any of such events,
Landlord or Tenant may elect to terminate this Lease by written notice to the
other given within ninety (90) days after such fire or casualty specifying a
date for the expiration of this Lease. In such an instance, the termination date
shall be agreed upon in writing in an amendment to this Lease, which shall
provide i) that Tenant shall assign all insurance proceeds (of it Tenant is
self-insured, an amount equal to the replacement value) applicable to the damage
to Landlord and Tenant shall pay to Landlord the full amount of any deductible
associated with all relevant insurance claims, and ii) that the termination date
shall not be more than sixty (60) days after the giving of such notice, and upon
the date specified in such amendment. Upon the termination date specified in the
amendment, the Term or any Renewal Term, as the case may be, shall expire as
fully and completely as if such date were the date set forth above for the
expiration of this Lease. Tenant shall then vacate the Property, without
prejudice, however, to Landlord’s rights and remedies against Tenant under the
provisions of this Lease in effect prior to such termination. Any Rent owing
shall be paid up to such date, and any payments of Rent made by Tenant that were
on account of any period subsequent to such date shall be returned to Tenant.
Notwithstanding the foregoing, Tenant shall have the right to nullify Landlord’s
termination of the Lease pursuant to this Section 13.3 by agreeing to rebuild
the Improvements, which it shall then do in the same manner as set forth in
Section 13.2 of this Lease, and during the final eighteen (18) months of the
Term if there is a Renewal Term which remains unexercised, by providing written
notice to Landlord of the exercise of a Renewal Term as provided pursuant to
Section 3.2 of this Lease. Such notice shall be given by Tenant no later than
thirty (30) days following Tenant’s receipt of a notice of termination of
Landlord pursuant to this Section 13.3. Unless Landlord or Tenant shall serve a
termination notice as provided for herein, Tenant shall make the repairs and
restorations with all reasonable expedition, subject to delays due to adjustment
of insurance claims, labor troubles and causes beyond Tenant’s control, and this
Lease shall continue in full force and effect. In the event of a termination of
the Lease pursuant to this Section 13.3, any and all insurance proceeds (or, if
Tenant is self-insured, an amount equal to the replacement value) allocable to
Tenant’s Improvements, but excluding its personal property and fixtures, shall
be paid to Landlord.


Section 13.4         Tenant’s Property. Tenant acknowledges that Landlord will
not carry insurance on Tenant’s furniture and/or furnishings or any fixtures or
equipment, and agrees that Landlord will not be obligated to repair any damage
thereto or replace the same. Landlord shall not be liable for any inconvenience
or annoyance to Tenant or injury to the business of Tenant resulting in any way
from such damage or destruction of the Property.


Section 13.5         No Abatement of Rent. It is understood that there shall be
no abatement of Rent, to include Tenant’s payment of Property Taxes, Insurance
and operating expenses, for any period of time during which the Property shall
be in a damaged condition, whether or not the Property shall be partially or
wholly unusable.


Section 14.           Eminent Domain.


Section 14.1         Total Taking. In the event that any public authority or
agency holding the power of eminent domain under applicable law shall at any
time during the Term condemn, or acquire title in lieu of condemnation to, all
or substantially all of the Property (a “Total Taking”), this Lease shall
terminate and expire as of the date upon which title shall vest in such
authority, and Tenant shall pay Rent only to the time of such vesting of title.
Any dispute whether a taking is a Total Taking shall be resolved by arbitration
in accordance with the rules of the American Arbitration Association (“AAA”) and
decided by three neutral arbitrators experienced in such matters and appointed
by the AAA, with the cost to be divided equally between Landlord and Tenant.


 
16

--------------------------------------------------------------------------------

 
 
Section 14.2         Partial Taking. If there shall be a partial taking or
condemnation of the Property (including any taking of parking on the Property),
which shall not substantially prevent the Tenant’s use of the Property for
purposes of its business, and if the then applicable zoning and other laws
permit restoration of the untaken part of the Property, the award or proceeds of
the taking or condemnation shall be used for such restoration, and this Lease
shall thereafter continue as to the untaken part. In such an instance the Base
Rent shall remain unchanged, unless the partial taking has resulted in a
reduction in the building area leased to Tenant, in which case Tenant shall be
entitled to a reduction in the Base Rent in an amount which bears the same ratio
to the Base Rent payable immediately prior to such condemnation pursuant to this
Lease as the untaken square footage of the Building bears to the square footage
of the Building immediately before the taking. If such laws shall not permit
restoration and/or if such award or proceeds shall be insufficient for purposes
of restoration of the Property, or in the event Tenant can reasonably
demonstrate that it is unable reasonably to operate its business due to a
partial taking of the Building or partial taking of parking on the Property,
then Tenant shall have the right to terminate this Lease upon written notice to
Landlord given within ninety (90) days of the taking, which notice shall specify
a date for expiration of this Lease not more than sixty (60) days after the
giving of such notice. Upon such date specified, this Lease and the Term shall
be terminated.


Section 14.3         Restoration by Tenant. If there shall be a partial taking
and this Lease shall continue as to the remaining part of the Property, Tenant,
as promptly as practicable, shall restore such remaining part as nearly as may
be practicable to its former condition, but only upon receipt of, and to the
extent of, the award made on account of such partial taking.


Section 14.4         Disposition of Proceeds. All compensation awarded or paid
upon such total or partial taking of the land comprising the Property shall
belong to and be property of the Landlord. Notwithstanding the foregoing, if
Tenant is permitted by law (at the same time as Landlord is permitted to assert
its claim) to assert a claim against the condemning authority enforcing the
condemnation for losses sustained by the Tenant as a result of the condemnation,
Tenant shall be permitted to do so only so long as such claim does not diminish
Landlord’s recovery. Landlord hereby waives any rights it might have to make a
claim for the Tenant’s Improvements (defined as any modifications to the
Premises, Building and Property noted as Tenant’s Work in Section 8.2, or noted
as subsequent Alterations or Structural Alterations) and Tenant’s leasehold
estate, and shall assign to Tenant any claims Landlord may have for the
foregoing. All condemnation proceeds applicable to Tenant’s Improvements shall
be split between Landlord and Tenant with Landlord entitled to a fractional
amount equal to the number of months that have expired from the date hereof to
the date of condemnation as the numerator with the denominator being three
hundred sixty (360) (which is the number of months in the Original Term and all
Renewal Terms), and the Tenant shall be entitled to the balance of the proceeds.
In the event Tenant is not entitled to assert a separate claim, Landlord and
Tenant shall jointly file a claim asking for separate awards with respect to
their respective interests. If the condemning authority will not establish
separate awards, and Landlord and Tenant cannot agree upon the distribution and
use of a unified award, the dispute shall be submitted to arbitration in
accordance with the rules of the AAA and decided by three neutral arbitrators
experienced in such matters and appointed by the AAA, with the cost to be
divided equally between Landlord and Tenant. If this Lease is not terminated by
reason of the taking, then all proceeds allocable to Tenant’s Improvements shall
be utilized for restoration of the Property, and any sum remaining after
reconstruction shall be the property of Tenant.


Section 14.5         Independent Claim by Tenant. Anything hereinabove to the
contrary notwithstanding, it is understood that Tenant may make such independent
claim as the law may allow with respect to Tenant’s leasehold estate, moving
expenses, relocation expenses, actual direct losses in tangible personal
property and the like as long as such independent claim does not diminish
Landlord’s recovery.


Section 14.6         Notice. Landlord and Tenant shall give each other prompt
written notice of any eminent domain proceedings with respect to the Property of
which it is aware.


 
17

--------------------------------------------------------------------------------

 
 
Section 15.           Assignment and Subletting.


Section 15.1         Permitted Assignments. Tenant shall have the right in its
sole discretion to sell, assign, mortgage, pledge, or, in any manner, transfer
or encumber this Lease or any estate or interest hereunder, or sublet the
Property or any part thereof, provided that Tenant remains fully and primarily
liable for the payment of all sums and the performance of all obligations under
this Lease by any such assignee or subtenant, and provided that any such
assignee or subtenant otherwise complies with the terms of this Lease. In the
event of any such sale, assignment, mortgage, pledge, transfer, encumbrance or
subletting, Tenant nevertheless shall remain fully and primarily liable for the
payment of the Rent, Additional Rent (including operating expenses), and for the
performance of Tenant’s other covenants and obligations hereunder, including
maintenance, repair and replacement of the Premises, Building and Property and
every portion thereof. In the event of an assignment of this Lease, the assignee
shall assume the due performance of all of Tenant’s obligations under this
Lease, except that Tenant shall remain fully and primarily liable for the
performance of every term and condition of this Lease, including but not limited
to Rent, Additional Rent, and performance of all maintenance, repair and
replacement requirements hereunder. No assignment shall be valid or effective in
the absence of such assumption. A true copy of such assignment and the original
assumption agreement shall be delivered to Landlord within thirty (30) days of
the effective date of such assignment. Any consideration received by Tenant in
connection with the assignment of this Lease or the sublease of the Premises or
any portion of the Property shall belong to and be the sole property of Tenant.


Section 15.2         No Release. Notwithstanding any assignment of this Lease or
subletting of all or part of the Property, Tenant shall remain fully and
primarily liable for the full performance of all of the terms and provisions of
this Lease.


Section 15.3         Landlord Assignment. Landlord shall have the right to
transfer, assign and convey, in whole or in part, any or all of the right, title
and interest to the Property, provided such transferee or assignee shall be
bound by the terms, covenants and agreements herein contained, and shall
expressly assume and agree to perform the covenants and agreements of Landlord
herein contained.


Section 16.           Subordination and Non-Disturbance; Attornment; Estoppel
Certificates.
 
Section 16.1                Subordination to Mortgages.


(a)          This Lease is and shall be subject and subordinate in all respects
to all present and future mortgages, which may now or hereafter affect the
Property, to each and every advance made or to be made under such mortgages, and
to all renewals, modifications, replacements and consolidations of such
mortgages or leases so long as Landlord’s lender shall agree in writing that it
will not disturb Tenant’s possession under this Lease so long as Tenant remains
in compliance with this Lease. This Section 16.1 shall be self-operative and no
further instrument of subordination shall be required. Upon Landlord’s request
and in confirmation of such subordination, Tenant shall promptly execute and
deliver a subordination, non-disturbance and attornment agreement substantially
in the form attached hereto as Exhibit D, or as otherwise may be required by any
lender of the Property, but subject to the reasonable comments of Tenant.


(b)         If any act or omission of Landlord would give Tenant the right to
cancel or terminate this Lease, or give Tenant any right of set-off, dishonor or
protest, or give Tenant any right to claim a partial or total eviction, Tenant
shall not exercise such right: (i) until it has given written notice of such
claim being asserted against Landlord and each mortgagee whose name and address
shall previously have been furnished to Tenant; and (ii) until a reasonable
period for remedying such act or omission shall have elapsed following the
giving of such notice and following the time when such mortgagee or Landlord
shall have become entitled under such mortgage or lease, as the case may be, to
remedy the same (which reasonable period shall in no event be less than thirty
(30) days following the period to which Landlord would be entitled under this
Lease or otherwise, after similar notice, to effect such remedy).


 
18

--------------------------------------------------------------------------------

 
 
(c)          If the holder of a lease or mortgage referred to in this Section
16.1 shall succeed to the rights of Landlord under this Lease, then at the
request of such party so succeeding to Landlord’s rights (the “Successor
Landlord”), Tenant shall attorn to and recognize such Successor Landlord as
Tenant’s landlord under this Lease, and shall promptly execute and deliver a
subordination, non-disturbance and attornment agreement substantially in the
form attached hereto as Exhibit D, or as otherwise may be required by any lender
of the Property but subject to the reasonable comments of Tenant, to evidence
such attornment. Upon such attornment, this Lease shall continue in full force
and effect as a direct lease between the Successor Landlord and Tenant and upon
all of the terms, conditions and covenants as are set forth in this Lease,
except that the Successor Landlord shall not be: (i) liable for any previous act
or omission of Landlord under this Lease; (ii) subject to any offset not
expressly provided for in this Lease; (iii) bound by any previous modification
of this Lease, unless such modification or prepayment shall have been expressly
approved in writing by the Landlord and any mortgagee of whom Tenant had notice;
(iv) liable for the return of any security deposited under this Lease, unless
the same shall have been actually received by such Successor Landlord; or (v)
bound by any prepayment of more than one (1) month’s Base Rent. Tenant hereby
waives the provisions of any present or future statute or rule of law which may
give Tenant any right of election to terminate this Lease or to surrender
possession of the Property in the event any mortgage or lease affecting the
Property is in default or is terminated, and agrees that this Lease shall not be
affected in any way whatsoever by any such default, termination or any
proceeding instituted as a result thereof, provided that such Successor Landlord
recognizes this Lease and agrees in such written instrument not to disturb
Tenant’s right to possession except in accordance with the terms of this Lease.


Section 16.2         Attornment. Tenant agrees that in the event of a sale,
transfer or assignment, or sale and leaseback, of Landlord’s interest in the
Property, or in the event any proceedings are brought for the foreclosure of or
for the exercise of any power of sale under any mortgage constituting a lien
upon the Property, to attorn to and to recognize such transferee, purchaser or
mortgagee, as Landlord under this Lease (provided that such party grants Tenant
reciprocal non-disturbance rights), or, in the case of a sale-leaseback, to
continue to recognize Landlord as its Landlord under this Lease. The foregoing
provisions of this Section 16.2 shall be self-operative, and no further
instrument shall be required to give effect to said provisions. Tenant, however,
agrees, at the request of the party to which it has attorned, to execute,
acknowledge and deliver, without charge, from time to time, instruments in form
reasonably acceptable to Tenant acknowledging such attornment and
non-disturbance, and to execute estoppel certificates as may reasonably be
requested by such party.


Section 16.3         Estoppel Certificate. Tenant and Landlord agree at any time
and from time to time, within twenty (20) days after receipt of a request by the
other, to execute, acknowledge and deliver a statement certifying: (a) as to the
date which shall be deemed to be the Term Commencement Date hereunder; (b) that
this Lease is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect as modified and
stating the modifications); (c) the date to which the Rent and any Additional
Rent (including operating expenses and property taxes) has been paid; and (d)
whether or not to the best knowledge of Tenant or Landlord, as applicable: (i)
Landlord or Tenant, as applicable, is in default in keeping, observing or
performing any term, covenant, agreement, provision, condition or limitation
contained in this Lease and, if in default, specifying each such default; (ii)
either party is holding any funds under this Lease in which the other has an
interest (and, if so, specifying the party holding such funds and the nature and
amount thereof); and (iii) there is any amount then due and payable to Tenant by
Landlord, it being intended that such statement delivered pursuant to this
Section 16.3 may be relied upon by Tenant, Landlord, any mortgagee, any
prospective purchaser or assignee of Tenant’s or Landlord’s interest in this
Lease or the mortgagee’s interest in any mortgage, and by any prospective
mortgagee of the Property or any part thereof.


Section 17.           Non-Liability of Landlord. Landlord shall not be
responsible or liable to Tenant or its customers, sub-tenant(s), assignees,
employees, agents, suppliers, contractors or any other person or entity
affiliated with Tenant or its sub-tenant(s), and Tenant shall indemnify
Landlord, for any loss, damage or injury to person or property that may be
occasioned by the acts, omissions or negligence of Tenant or sub-tenant(s),
assignees or of persons occupying any space adjacent to or adjoining the
Premises, Building and Property or any part thereof including, not in limitation
of the foregoing, loss, damage or injury resulting to Tenant or to any other
person, or to any property of Tenant or sub-tenant or of any other person, from
closure of the Property, in whole or in part, for purposes of repair or
replacement of same, or from water, gas, steam, fire or the bursting, backflow,
stoppage or leakage of sewer pipes.


 
19

--------------------------------------------------------------------------------

 
 
Section 18.            Indemnification of Landlord and Tenant.


Section 18.1         Indemnification of Landlord. Tenant shall protect,
indemnify and save harmless Landlord, its agents, employees, lenders, and the
Premises, Building and Property from and against all liabilities, obligations,
claims, damages, judgments, suits, liens, penalties, costs, expenses (including,
without limitation, reasonable attorneys’ fees) and actions or proceedings
asserted against Landlord or against the Property or any part thereof and
arising from or in connection with the occurrence or existence of any of the
following during the Term hereof: (i) the use, occupancy, maintenance, repair,
replacement, management or control of the Property by Tenant; (ii) any accident,
injury to or death of persons or loss of or damage to property (except to the
extent caused by the negligent or willful act or omission of Landlord or its
agents, servants, employees or contractors) occurring in, on or about the
Property or any part thereof; (iii) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property; (iv)
any failure on the part of Tenant to perform or comply with any of the terms of
this Lease; or (v) any negligent or tortious act or omission of Tenant or its
agents, servants, employees or contractors.


Section 18.2         Indemnification of Tenant. Landlord shall protect,
indemnify and save harmless Tenant, its agents, subtenants and employees, from
and against all liabilities, obligations, claims, damages, suits, liens,
penalties, judgments, costs, expenses (including, without limitation, reasonable
attorneys’ fees) and actions or proceedings asserted against Tenant and arising
from or in connection with the occurrence or existence of any of the following
during the Term hereof: (i) any failure on the part of Landlord to perform or
comply with any of the terms of this Lease; and (ii) any negligent or tortious
act or omission of Landlord or its agents, servants, employees or contractors.


Section 19.           Defaults and Remedies.


Section 19.1              Tenant’s Default. Tenant shall be in default under
this Lease upon the occurrence of any one or more of the following events
(collectively “Defaults” and individually a “Default” or “Event of Default”):


(a)         Tenant fails to pay Base Rent and/or Additional Rent due hereunder
on any day upon which the same is to be paid, and such default continues for ten
(10) days after receipt of notice of non-payment.


(b)         The occurrence of any of the events of bankruptcy or insolvency set
forth in Section 20 of this Lease.


(c)         The Property shall have been abandoned, deserted or vacated or left
vacant or unoccupied for thirty (30) consecutive business days without notice to
Landlord, and Tenant shall have ceased paying Rent.


(d)         The occurrence of any other event which is defined as a default
elsewhere in this Lease, together with the passage of the applicable grace
period, if any, without cure.


(e)         Tenant fails to observe or perform any of the other covenants,
conditions or provisions of this Lease to be observed or performed by Tenant, or
Tenant shall do or permit any thing to be done, whether by action or inaction,
contrary to any of Tenant’s obligations hereunder, and Tenant fails to cure such
default within thirty (30) calendar days after notice thereof in writing to
Tenant or if such default cannot be reasonably cured within thirty (30) calendar
days, unless Tenant begins such cure within thirty (30) calendar days and
diligently pursues such cure to completion within sixty (60) days of Tenant’s
receipt of Landlord’s notice to cure such default, or such longer or shorter
time as may be commercially reasonable under the specific circumstances
surrounding such default, time being of the essence, not to exceed ninety (90)
days.


 
20

--------------------------------------------------------------------------------

 
 
Section 19.2              Remedies.


(a)         Upon the occurrence of any one or more such Defaults set forth in
Section 19.1, Landlord, in addition to any other remedies herein contained or as
may be permitted by law, may: (i) cancel and terminate this Lease upon written
notice to Tenant (whereupon the Term or Renewal Term, as applicable, shall
expire and this Lease shall terminate, and Tenant shall then quit and surrender
the Property to Landlord, but Tenant shall remain liable as hereinafter
provided); and/or (ii) at any time thereafter, re-enter and resume possession of
the Property as if this Lease had not been made, Tenant hereby waiving the
service of any notice of intention to re-enter or to institute legal proceedings
to that end.


(b)         If this Lease shall be terminated or if Landlord shall be entitled
to re-enter the Property and dispossess or remove Tenant under the provisions of
this Section 19 (either or both of which events are hereinafter referred to as a
“Termination”), Landlord or Landlord’s agents may immediately or at any time
thereafter re-enter the Property and remove therefrom Tenant, its agents,
employees, licensees and any subtenants and other persons or business entities,
and all or any of its or their property therefrom, either by summary dispossess
proceedings or by any suitable action or proceeding at law or by peaceable
re-entry or otherwise, without being liable to prosecution or damages therefor,
and may repossess and enjoy the Property, including all additions, alterations
and improvements thereto.


(c)         In case of Termination, the Rent and all other charges required to
be paid by Tenant hereunder shall thereupon become due and shall be paid by
Tenant up to the time of the Termination, and Tenant shall also pay to Landlord
all expenses which Landlord may then or thereafter incur as a result of or
arising out of a Termination including, but not limited to, court costs,
attorneys’ fees, brokerage commissions, and costs of terminating the tenancy of
Tenant or any other occupant of the Property, re-entering, dispossessing or
otherwise removing Tenant or any other occupant of the Property, and restoring
the Property to good order and condition and, from time to time, altering and
otherwise preparing the same for re-letting. Upon a Termination, Landlord may,
at any time and from time to time, re-let the Property, in whole or in part,
either in its own name or as Tenant’s agent, for a term or terms which, at
Landlord’s option, may be for the remainder of the then current Term, or for any
longer or shorter period; provided, however, that Landlord agrees to use
commercially reasonable efforts to mitigate its damages.


(d)         In addition to the payments required by Section 19.2(c) above,
Tenant shall be obligated to, and shall pay to Landlord upon demand, damages
(payable in monthly installments, in advance, on the first (1st) day of each
calendar month following the Termination, and continuing until the date
originally fixed herein for the expiration of the Term or Renewal Term, as
applicable), in amounts equal to the excess, if any, of the sums of the
aggregate expenses paid by Landlord during the month immediately preceding such
calendar month for all such items as, by the terms of this Lease, are required
to be paid by Tenant, plus an amount equal to the installment of Rent which
would have been payable by Tenant hereunder in respect to such calendar month
had this Lease not been terminated, over the sum of rents, if any, collected by
or accruing to Landlord in respect to such calendar month pursuant to a
re-letting or to any holding over by any subtenants of Tenant.


(e)         Notwithstanding Landlord’s agreement to use commercially reasonable
efforts to mitigate its damages as set forth in Section 19.2(c) above, Landlord
shall in no event be liable for failure to re-let the Property or in the event
that the Property are re-let, for failure to collect rent due under such
re-letting; and in no event shall Tenant be entitled to receive any excess of
rent over the sums payable by Tenant to Landlord hereunder, but such excess
shall be credited to the unpaid Rent due hereunder, and to the expenses of
re-letting as provided herein.

 
21

--------------------------------------------------------------------------------

 
 
(f)           Suit or suits for the recovery of damages hereunder, or for any
installments of Rent, may be brought by Landlord from time to time at its
election, and nothing herein contained shall be deemed to require Landlord to
postpone suit until the date when the Term or Renewal Term, as applicable would
have expired if it had not been terminated under the provisions of this Lease,
or under any provision of law, or had Landlord not re-entered into or upon the
Property.
 
(g)          Anything herein to the contrary notwithstanding, Landlord shall not
have the right to accelerate any future installments of Rent due upon an Event
of Default by Tenant.
 
(h)          Landlord, at its option, in addition to any and all remedies
available to it, shall have the right to charge a fee for payment of Rent
received later than the tenth (10th) day of the month in which said Rent was
due, which fee shall be four percent (4%) of the amount of such overdue Rent.
 
(i)           Tenant hereby waives all rights of redemption to which Tenant or
any person claiming under Tenant might be entitled, after a surrender and
acceptance of the Property and Tenant’s leasehold estate, or after a termination
of this Lease, or after a judgment against Tenant in an action in ejectment, or
after the issuance of a final order or warrant of dispossess in a summary
proceeding, or in any other proceeding or action authorized by any rule of law
or statute now or hereafter in force or effect.
 
(j)        Tenant’s obligation under this Section 19.2 shall survive the
expiration or earlier termination of this Lease.

 
Section 20.            Bankruptcy; Insolvency.
 
Section 20.1           Cancellation of Lease. Notwithstanding anything herein to
the contrary, this Lease may be cancelled by Landlord by the sending of a
written fifteen (15) day notice of cancellation to Tenant within a reasonable
time after the happening of any one or more of the following events:
 
(a)          a receiver, trustee or liquidator of Tenant or of all substantially
all the property of Tenant or of its interest in the Property, shall be
appointed in any proceeding brought by Tenant or if any such receiver, trustee
or liquidator shall be appointed or any proceeding brought against Tenant and
such receiver, trustee or liquidator shall not be discharged within sixty (60)
calendar days after such appointment;
 
(b)          the making by Tenant of an assignment or any other arrangement for
the benefit of creditors pursuant to any Law;
 
(c)          the filing by Tenant of a voluntary petition in bankruptcy pursuant
to the United States Bankruptcy Code (“Bankruptcy Code”) seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief thereunder; or
 
(d)          the adjudication of Tenant as bankrupt or insolvent or if a
petition or answer proposing the adjudication of Tenant as a bankrupt pursuant
to the Bankruptcy Code or any similar federal or state law is filed and such
petition or answer shall not be discharged within sixty (60) calendar days after
the date of filing hereof.
 
Landlord’s statutory liens for Rent shall be honored by Tenant and any trustee,
representative or creditor of Tenant.
 
Section 20.2           Protection to Landlord. If Landlord shall have no right
to terminate this Lease by reason of the applicable provisions of the Bankruptcy
Code, Tenant or its trustee or other representative shall promptly provide
adequate protection to Landlord pursuant to the provisions of the Bankruptcy
Code.
  
 
22

--------------------------------------------------------------------------------

 
 
(a)          Tenant or its trustee shall promptly accept or reject this Lease.
 
(b)          If Tenant shall not be in liquidation, Tenant or its trustee shall
assume or reject this Lease as soon as such decision can reasonably be made, and
shall compensate Landlord for the use and occupancy of the Property at the
rental rate specified in Section 4, including Additional Rent, monthly in
advance until such decision is made.
 
(c)          This Lease may not be assumed unless, at the time of such
assumption, the trustee or assignee shall promptly: (i) cure or provide adequate
assurance that it will promptly cure any Default(s) under this Lease, to include
payment of Landlord’s attorney fees; (ii) compensate or provide adequate
assurance that it shall compensate Landlord for any actual and/or pecuniary loss
to Landlord resulting from such Defaults(s); (iii) provide adequate assurance
reasonably satisfactory to Landlord of future performance under this Lease; and
(iv) compensate Landlord for all post-filing use and occupancy of the Property
at the rental rate specified in Section 4, including Additional Rent, and shall
timely perform all of Tenant’s other obligations hereunder.
 
Section 20.3           Assignment Pursuant to Bankruptcy Code. If this Lease is
assigned to any person or entity pursuant to the provisions of the Bankruptcy
Code, Tenant or its legal representative shall give prompt written notice
thereof to Landlord along with adequate assurance of future performance by the
assignee. Any and all monies or other consideration to be delivered in
connection with the assignment shall be delivered to Landlord, and shall be and
remain the exclusive property of Landlord to be applied to post-filing use and
occupancy payments to Landlord or other monies owed by Tenant to Landlord, and
shall not constitute property of Tenant or of the estate of Tenant. Any person
or entity to which this Lease is assigned pursuant to the provisions of the
Bankruptcy Code shall be deemed to have assumed all of the obligations arising
under this Lease on and after the date of such assignment, and shall upon demand
execute and deliver to Landlord an instrument confirming that assumption,
 
Section 21.            Landlord’s Right of Access to Property. Tenant shall
permit Landlord or its agents to enter the Property during business hours on not
less than twenty-four (24) hours prior notice, either by written or oral notice
to the manager of the branch located within the Property, for the purpose of
inspecting the Property or showing the Property to potential lenders or persons
wishing to purchase the same and, at any time within twelve (12) months prior to
the expiration of the Term or of any Renewal Term, to persons wishing to rent
same. Taking into account the nature of Tenant’s business, Landlord shall not
have the right to show secured areas of the Property or appurtenant systems used
in connection therewith. Landlord shall also have the right, but not the
obligation, to enter the Property upon at least twenty-four (24) hour prior
notice, either written or oral to the manager of the branch located within the
Property, and at any reasonable times to cure Defaults of Tenant or to perform
any act or thing which Landlord may have the right to do under this Lease;
provided, however, that should Landlord need to enter the Property to address an
emergency situation, no prior notice shall be required. To the extent reasonably
practicable, entries by Landlord shall be conducted so as to avoid interference
with Tenant’s business.
 
Section 22.            Environmental Provisions.
 
Section 22.1            Compliance with Environmental Laws.
 
(a)         Tenant shall use and occupy the Property in compliance with all
federal, state and local laws, ordinances, rules, regulations and legally
enforceable policies and guidelines regarding the environment, human health or
safety (the “Environmental Laws”) applicable to the Property, or the Tenant’s
use thereof.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)        The term “Hazardous Materials” means: (i) any material, substance,
product, petroleum, petroleum product, derivative, compound or mixture, mineral
including, but not limited to, asbestos and asbestos containing materials, gas,
radon, radioactive materials, chemical, flammable explosives, medical waste or
other pollutant, urea formaldehyde foam insulation, lead, polychlorinated
byphenyls, in each case whether naturally occurring, man-made or the by-product
of any process that is toxic, harmful or hazardous and that may cause damage to
human health or the environment, safety or real property; or (ii) any material
or substance sustaining a cause or action or claim under any Environmental Law,
whether or not such material or substance is defined as hazardous as such under
any Environmental Law and whether such substance is now or hereafter designated
as hazardous, under any Environmental Law, or by any environmental agency or
otherwise.
 
Section 22.2           Copies of Notices. In the event that Tenant or Landlord
receives any notice, whether written or oral, concerning the occurrence of any
spill, discharge or cleanup of any Hazardous Materials on or about the Property
or into any sewer, septic system or waste treatment system servicing the
Property (hereinafter collectively referred to as a “Hazardous Discharge”) or of
any complaint, order, citation or notice with regard to air emissions, water
discharges, noise emissions or any other environmental, health or safety matter
affecting the Property, Tenant, or the operation of Tenant at the Property
(hereinafter collectively referred to as an “Environmental Complaint”) from any
person, entity or governmental agency, then Tenant or Landlord shall as soon as
possible, but within five (5) business days, give oral and written notice of
same to the other as the case may be, which notice shall set forth specifically
and in detail all relevant facts and circumstances with respect thereto.
 
Section 22.3            Remediation.
 
(a)          In the event of any release or threatened release of any Hazardous
Materials caused by Tenant at, under or about the Property, or upon the issuance
of any Environmental Complaint as a result of Tenant’s action, Tenant shall, at
its sole cost and expense, immediately take all necessary steps to initiate and
expeditiously complete all remedial and corrective action in accordance with all
applicable Environmental Laws to the satisfaction of the applicable governmental
authorities, including the payment of any and all costs and penalties assessed
against the Property. Tenant shall promptly supply Landlord with copies of all
notices, reports, documents, materials, submissions, testing results,
assessments, or any other material, in connection with its remedial action prior
to submission to any governmental agency. Tenant shall notify Landlord in
writing in advance of all meetings scheduled between Tenant and any applicable
governmental authority. Landlord may attend and participate in all such
meetings.
 
(b)          In the event of any release, threatened release or discovery of any
Hazardous Materials at, under or about the Property or upon the issuance of any
Environmental Complaint which is the result of Hazardous Materials, Hazardous
Discharge or violation of Environmental Laws which occurred or alleged to have
occurred prior to the execution of this Lease (a “Pre-Existing Condition”),
Tenant shall, at its sole cost and expense, take all necessary steps to initiate
and expeditiously complete all remedial and corrective action in accordance with
all applicable Environmental Laws to the satisfaction of the applicable
Governmental Authorities, including the payment of any and all costs and
penalties assessed against the Property. In the event of any release or
threatened release of any Hazardous Materials at, under or about the Property,
or upon the issuance of any Environmental Complaint with respect to the
Property, Tenant shall, at its sole cost and expense, take all necessary steps
to initiate and complete all remedial and corrective action in accordance with
all applicable Environmental Laws to the reasonable satisfaction of the
applicable Governmental Authorities, including the payment of any and all costs
and penalties assessed against the Property.
 
Section 22.4           Tenant’s Indemnification. Tenant shall indemnify,
protect, defend and hold Landlord, its agents, employees, lenders, and the
premises, harmless from and against any and all loss and/or damages,
liabilities, judgments, costs, claims, liens, expenses, penalties, and
attorney’s and consultant’s fees arising out of or involving any Hazardous
Materials or Hazardous Discharge brought onto the Property by or for Tenant or
otherwise caused by Tenant or any agent, employee, customer, contractor or any
other person or entity affiliated with Tenant in conjunction with Tenant’s use
and occupancy of the Premises, Building and Property, and/or arising out of
Tenant’s failure to comply with its obligations under Section 22.3 hereof,
and/or arising out of Tenant’s failure to comply with all applicable
Environmental Laws or relating to the presence of Hazardous Materials upon or
affecting the Property and caused by Tenant or arising from any other cause
whatsoever (except for the negligence of or as caused by Landlord). Tenant’s
obligations under Section 22 of this Lease shall survive the termination of this
Lease.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 23.            Notices. All notices, statements, demands, consents,
approvals or authorizations hereby required or permitted under this Lease shall,
unless otherwise specifically provided herein, be given in writing and shall
either be personally delivered to Landlord or Tenant, as the case may be, or
sent by United States certified mail, return receipt requested, or by an
overnight delivery service that provides for receipted delivery, such as FedEx,
addressed by the party giving, making or sending the same to the other at the
Notice Address of Landlord or the Notice Address of Tenant, as appropriate, or
to such other address as either party may designate from time to time by a
notice given to the other party. All notices shall be effective upon receipt or
refusal, but no later than five (5) days following deposit with the carrier.
Notices may be sent by a party, its counsel, or an authorized agent. The payment
of Rent and the transmittal of invoices may be sent by first class U.S. mail.
 
Section 24.            Memorandum of Lease. Neither Landlord nor Tenant shall
record this Lease. The parties shall join in the execution of a memorandum or
so-called “short form” of this Lease simultaneously with the execution of this
Lease, or at any other time upon the request of either party in the form
attached hereto as Exhibit C. Either party may then record the short form of
lease, and any recording costs shall be borne by the party requesting
recordation.
 
Section 25.            End of Term.
 
Section 25.1         Condition of Property. On the last day of the Term or any
Renewal Term, as applicable, or the earlier termination of the Term, or any
Renewal Term, as applicable, Tenant shall peaceably and quietly leave, surrender
and deliver the Property to Landlord, together with (a) all alterations,
changes, additions and improvements, which may have been made upon the Property,
and (b) except for the personal property and fixtures of Tenant, such as a
removable vault, teller lines, teller lockers, safe deposit boxes, ATMs and
security equipment, all fixtures of any kind or nature which Tenant may have
installed or affixed on, in or to the Property for use in connection with the
operation and maintenance of the Property (whether or not said property be
deemed to be fixtures), all of the foregoing to be surrendered in good and
sufficient repair, order and condition, reasonable use, ordinary wear and tear
excepted, and free of occupants. Notwithstanding the foregoing, no item shall be
removed if its removal would impair the structural integrity of the Property,
Building and/or Property, or any part thereof. Tenant shall pay for the repair
of any damage to the Property, Building and/or Property associated with the
removal of the aforementioned items.
 
Section 25.2         Cost of Repair. At or prior to the termination of this
Lease, Tenant shall remove its personal property, and Tenant shall pay or cause
to be paid the cost of repairing or remedying any damage caused thereby,
providing that no item may be removed if its removal would impair the structural
integrity of the Property or any part thereof. All property not so removed shall
be deemed abandoned, and may either be retained by Landlord as its property or
disposed of, without accountability, in such manner as Landlord may see fit, at
the sole cost and expense of Tenant.
 
Section 25.3          Survival of Obligations. Tenant’s obligations under this
Section 25 shall survive the expiration or termination of this Lease.
 
Section 26.            Intentionally Omitted.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 27.             General Provisions.

 
Section 27.1         No Waste. Tenant covenants not to do or suffer any waste or
damage, or injury to the Premises, Building and/or Property.
 
Section 27.2         Landlord’s Liability. If Landlord shall breach any of the
provisions of this Lease, Landlord’s liability shall in no event exceed
Landlord’s interest in the Property as of the date of Landlord’s breach; and
Tenant expressly agrees that any judgment or award which it may obtain against
Landlord shall be recoverable and satisfied solely out of the right, title and
interest of Landlord in and to the Property and the rents, issues, profits,
insurance proceeds and awards therefore, and that Tenant shall have no rights
against Landlord (or any persons or entities comprising Landlord), or rights of
lien or levy against any other property of Landlord (or of any persons or
entities comprising Landlord), nor shall any other property or assets of
Landlord be subject to levy, execution or other enforcement proceedings for the
collection of any such sums or satisfaction of any such judgment or award.
 
Section 27.3         Partial Invalidity. If any term or provision of this Lease
or the application thereof to any party or circumstances shall to any extent be
invalid or unenforceable under any law or for any reason, the remainder of this
Lease or the application of such term or provision to parties or circumstances
other than those to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.
 
Section 27.4        No Waiver. One or more waivers by either party of the
obligation of the other to perform any covenant or condition shall not be
construed as a waiver of a subsequent breach of the same or any other covenant
or condition. The receipt of Rent by the Landlord, with knowledge of any breach
of this Lease by Tenant or of any default by Tenant in the observance or
performance of any of the conditions or covenants of this Lease shall not be
deemed to be a waiver of any provision of this Lease. Neither the acceptance of
the keys nor any other act or thing done by Landlord or any agent or employee of
Landlord during the Term or any Renewal Term, as applicable, shall be deemed to
be an acceptance of a surrender of the Property, excepting only an agreement, in
writing, signed by the Landlord accepting or agreeing to accept such a
surrender.
 
Section 27.5         Number and Gender. Wherever herein the singular number is
used, the same shall include the plural, and the masculine gender shall include
the feminine and neuter genders.
 
Section 27.6         Successors and Assigns. The terms, covenants and conditions
herein contained shall be binding upon and inure to the benefit of the
respective parties and their successors and assigns.
 
Section 27.7         Section Headings. Section headings and any other headings
or captions used herein are intended for convenience in finding the subject
matters, and are not to be used in determining the intent of the parties to this
Lease.
 
Section 27.8         Entire Agreement; Amendment. This Lease contains the entire
and only agreement between the parties, and no oral statements or
representations or prior written matter not contained or referred to in this
Lease shall have any force or effect. This Lease shall not be modified in any
way or terminated by mutual agreement except by a writing executed by both
parties.
 
Section 27.9         Cost of Performing Obligations. Unless otherwise specified,
the respective obligations of the parties to keep, perform and observe any
terms, covenants or conditions of this Lease shall be at the sole cost and
expense of the party so obligated.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 27.10       Remedies Cumulative. The specified remedies to which the
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach of any
provision of this Lease. In the event of any breach or threatened breach by
either party or any persons claming through or under such party of any of the
agreements, terms, covenants or conditions contained in this Lease, Landlord or
Tenant, as the case may be, shall be entitled to enjoin such breach or
threatened breach (if entitled to do so at law or in equity or by statute or
otherwise), and shall have the right to invoke any right and remedy allowed by
law or in equity or by statute or otherwise as if any of those specific remedies
were provided for in this Lease.

 
Section 27.11      Holding Over. If Tenant holds over after the expiration of
the Term or Renewal Term, as applicable, or earlier termination of this Lease,
and if Tenant is not otherwise in Default hereunder, such holding over shall not
be deemed to create an extension of the Term or Renewal Term, as applicable, but
such occupancy shall be deemed to create a month-to-month tenancy on the same
terms and conditions (except as the same may be then inapplicable) as are in
effect on the date of said expiration or earlier termination, except that the
Base Rent payable shall be one hundred twenty-five percent (125%) of the Base
Rent in effect on the date of expiration or termination of the Term or Renewal
Term, as applicable.

 
Section 27.12       Force Majeure. The period of time during which either party
hereto is prevented from performing any act required to be performed under this
Lease by reason of fire, catastrophe, labor difficulties, strikes, lockouts,
civil commotion, terrorism, acts of God or of the public enemy, governmental
prohibitions or preemptions, embargoes, inability to obtain materials or labor
by reason of governmental regulations or prohibitions, or other events beyond
the reasonable control of Landlord or Tenant, as the case may be, shall be added
to the time for performance of such act, and neither party shall be liable to
the other or in default under this Lease as the result thereof. The provisions
of this Section 27.12 shall not apply to or in any manner extend or defer the
time for any obligations to make payment of monies required of either party
hereunder.
 
Section 27.13       Governing Law. The interpretation and validity of this Lease
shall be governed by the laws of the State in which the Property is located.
 
Section 27.14       Brokerage. Landlord and Tenant represent that there was no
broker involved in consummating this Lease. Each party warrants to the other
than in the event of a claim by any broker or other person for commissions on
account of representing such party to this transaction, the party against whom
such a claim is made shall indemnify and hold the other harmless from that
claim, including attorneys’ costs and fees incurred in connection with the
defense against any claim, action, demand or suit.
 
Section 27.15       Waiver of Jury Trial. It is mutually agreed by and between
Landlord and Tenant that the respective parties hereto shall, and they hereby
do, waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected to this Lease, the relationship of Landlord and
Tenant, tenant’s use or occupancy of the Property, and any emergency statutory
or any other statutory remedy.


 
Section 27.16       No Option. This Lease may be submitted to Landlord or Tenant
prior to its execution, but such submission shall not constitute an offer or an
option by either party, and this Lease shall not bind Landlord or Tenant until
this Lease shall have been signed and delivered by both parties.
 
Section 27.17       Quiet Enjoyment. Upon the payment of the Rent and upon the
performance of the terms, covenants and conditions herein contained on Tenant’s
part to be kept and performed, Tenant shall and may at all times during the Term
and any Renewal Term, as applicable, peaceably and quietly enjoy the Property,
without hindrance from Landlord, subject to the terms of this Lease.

 
 
27

--------------------------------------------------------------------------------

 
 
Section 27.18       No Joint Venture. Nothing contained in this Lease shall be
deemed or construed to create a joint venture, partnership or any other
relationship between Landlord and Tenant, nor cause either party to be liable
for the obligations of the other party, it being the intention of the parties
hereto that the only relationship between them is that of Landlord and Tenant.
Each of Landlord and Tenant represents and warrants to the other that it has the
legal right and authority to execute this Lease, and the execution and delivery
thereof has been duly authorized by all requisite action.
 
Section 27.19      Interpretation. This Lease has been negotiated at
arm’s-length. In the event of any ambiguity in any of the terms and provisions,
the Lease shall not be interpreted against or in favor of either Landlord or
Tenant, but the Lease shall be interpreted in accordance with the intent of the
parties and the function of its terms and provisions.
 
Section 27.20       No Merger of Title. There shall be no merger of this Lease
or the leasehold estate created by this Lease with the fee estate in the
Premises, Building and/or Property or any part thereof by reason of the fact
that the same person, firm, corporation or other entity may acquire or own or
hold, directly or indirectly, (a) this Lease or the leasehold estate created by
the Lease or any interest in this Lease or in any such leasehold estate; and (b)
the fee estate in the Premises or any part thereof or any interest in such fee
estate, and no such merger shall occur unless and until all corporations, firms
and other entities, including each Leasehold Mortgagee, having any interest in:
(i) this Lease or the leasehold estate created by this Lease; and (ii) the fee
estate in the Premises or any part thereof shall join in a written instrument
effecting such merger and shall duly record the same.
 
Section 27.21       Business Day. If the time period by which any right, option
or election provided under this Lease must be exercised, or by which any act
required hereunder must be performed, or by which any closing hereunder must be
held, expires on a Saturday, Sunday or legal or bank holiday, then such time
period shall be automatically extended through the close of business of the next
regularly scheduled business day.
 
Section 27.22       Legal Fees. In the event that at any time during the Term
either Landlord or Tenant shall institute any action or proceeding against the
other relating to the provisions of this Lease, or any Default hereunder, the
unsuccessful party in such action or proceeding agrees to reimburse the
successful party for the reasonable expenses of attorneys’ fees and
disbursements incurred therein by the successful party. Such reimbursement shall
include all legal expenses incurred prior to trial, at trial and at all levels
of appeal and post judgment proceedings, including reasonable efforts to collect
a judgment.
 
Section 27.23       Further Assurances. In addition to the acts and deeds
recited herein and contemplated to be performed, executed and/or delivered by
the parties hereto, the parties hereto agree to perform, execute and/or deliver
any and all such further acts, deeds and assurances as may be reasonably
required to consummate the transaction contemplated hereby.
 
Section 27.24       Time of Essence. Time is of the essence with respect to the
obligations to be performed under this Lease.
 
Section 27.25       Waivers. No waiver by Landlord or Tenant of any provision
hereof shall be deemed to be a waiver of any other provision hereof or of any
subsequent breach by Landlord or Tenant of the same or any other provision of
this Lease. Landlord’s or Tenant’s consent to, or approval of, any act shall not
be deemed to render unnecessary the obtaining of the other party’s consent to or
approval of any subsequent act. The acceptance of rent hereunder by Landlord
shall not be a waiver of any preceding breach by Tenant of any provision hereof,
other than the failure of Tenant to pay the particular rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such rent.
 
Section 27.26       Cumulative Remedies. No remedy or election hereunder shall
be deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 27.27       Covenants and
Conditions.   Each    provision    of    this    Lease performable by Tenant
shall be deemed both a covenant and a condition.

 
Section 28.            Security Measures. Tenant hereby acknowledges that
Landlord shall have no obligation whatsoever to provide security measures for
the benefit of the Premises, Building or Property. Tenant assumes all
responsibility for the protection of Tenant, its agents, customers, suppliers,
invitees and sub-tenants, and for the property of Tenant and of Tenant’s agents
and invitees and sub-tenants from acts of third parties.

 
Section 29.            Authority. Each individual executing this Lease on behalf
of Tenant and Landlord is duly authorized to execute and deliver this Lease on
behalf of said entity. Tenant shall, upon execution of this Lease, deliver to
Landlord evidence of such authority and Landlord shall deliver to Tenant
evidence of such authority and evidence that it is the fee simple title owner of
the Property upon the Delivery Date.
 
Section 30.            Termination Right. After the First Lease Year, Tenant
shall have the right to terminate two (2) of the PNC Leases each calendar year
during the term hereof (including renewal terms), at any time upon at least
twelve (12) months prior written notice (the “Termination Notice”) to Landlord.
As used herein the term “PNC Leases” shall mean the leases (including this
Lease) entered into by Landlord and Tenant on the Closing Date, as more
particularly described on Exhibit E attached hereto and made a part hereof, as
the same may be amended form time to time, or at any time, in accordance with
subsection (f) hereof, or as otherwise agreed in writing by the parties. The
Termination Notice shall specify the PNC Lease which Tenant elects to terminate
and the date of termination (the “Termination Date”) which shall not be less
than twelve (12) months from the date of the Termination Notice. “ In the event
of such termination, this Lease and the benefits and liabilities of this Lease
shall terminate on the Termination Date as if it were the end of the Term.
 
Section 31.            Confidentiality. The parties covenant and agree to keep
the provisions of this Lease and any audit or other financial information
obtained pursuant to this Lease (“Information”) confidential, and shall not
disclose such Information to any person or entity (except as provided below or
any memorandum of lease). The parties agree not to in any way publicize,
disclose or discuss the Information to or with persons other than those named
herein, and shall use good faith efforts to cause such parties to whom they are
permitted to disclose such Information to maintain the confidentiality thereof
in accordance with the terms of this section. Notwithstanding the foregoing,
disclosure of the Information to the following parties shall not be a breach of
this Section: (i) to any party’s accountants, auditors or business professionals
or consultants (including brokers, insurance and marketing consultants); (ii) to
any party’s attorneys or other professionals for purposes of review and advice
and for use in any litigation or potential litigation against any party; (iii)
in connection with litigation or in response to any subpoena or other legal
process requiring the production or disclosure hereof: (iv) to the Internal
Revenue Authority, Office of the Comptroller of the Currency or any applicable
regulatory authority; (v) to any officers, directors, agents or employees of the
party or of the party’s parent corporation, subsidiary, or other related entity;
(vi) to any existing or proposed lender, purchaser, investor, assignee,
subtenant, or licensee; or (vi) otherwise as required of any party by applicable
law or order.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
agree to the terms of this Lease on the year and date first written above.
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
agree to the terms of this Lease on the year and date first written above.
 

 
LANDLORD:
     
ARC PANJOH54 LLC, a Delaware limited liability
company
     
By:
/s/ William M. Kahane
   
Name: William M. Kahane
   
Title:    President

 
[SIGNATURES CONTINUE ON NEXT PAGE]
 
Lease - NJ, OH - PNC
 
 
 

--------------------------------------------------------------------------------

 
 

 
TENANT:
 
 
PNC BANK, NATIONAL ASSOCIATION, a
 
national banking association
 
 
By:
/s/ Dennis Hartman
 
Name:
Dennis Hartman
 
Title:
Vice President

 
Lease - PNC
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
LEGAL DESCRIPTION

 
ALL THAT CERTAIN tract or parcel of land and premises lying, being and situate
in the Borough of Raritan, County of Somerset and State of New Jersey being more
particularly described as follows:

 
BEGINNING at a point in the southerly side line of Somerset Street as now laid
out said point being N 80° 28' 30" E and 80.00 feet distant from the
intersection of said southerly side line of Somerset Street with the easterly
side line of Doughty Street as now laid out, said point marking the
northeasterly corner of property of St. Paul Evangelical Lutheran Church, said
point also marking the northeasterly corner of Lot #12, Block C, as shown on a
map entitled “A Map of the Village of Raritan, Surveyed and Drawn by I. P.
Lindsley, Civil Engineer, August 1846", which map was ordered filed in the
Somerset County Clerk’s Office by the Board of Managers of The Somerville Water
Power Company on September 16, 1846, and was filed in the Somerset County
Clerk’s Office on October 12, 1846 as Map #20; and running thence
 
(1)           N 80° 28' 30" E along said southerly side line of Somerset Street
a distance of 122.15 feet to a point and northwest corner of property of Jim’s
Realty, Inc., said point being S 80° 28' 30" W and distant 37.85 feet from the
intersection of said southerly side line of Somerset Street with the westerly
side line of Thompson Street as now laid out, said point also being N 80° 28'
30" E and distant 2.15 feet from the northwesterly corner of Lot 16, Block C as
shown on said map; thence
 
(2)           S 09° 31' 30" E along the westerly line of property of Jim’s
Realty, Inc. parallel to and 2.15 feet easterly therefrom the westerly line of
Lot 16, Block C as shown on said map, a distance of 90.04 feet to a point and
corner; thence
 
(3)           N 80° 28' 30" E through Lot 16, Block C as shown on said map,
along the rear line of property of Jim’s Realty, Inc., a distance of 37.85 feet
to a point in the Westerly side line of Thompson Street as now laid out; thence
 
(4)           S 09° 31' 30" E along said westerly line of Thompson Street, a
distance of 109.96 feet to a point and northeast corner of Lot 19, Block C as
shown on said map, now or formerly Joseph Sferra; thence
 
(5)           S 80° 28' 30" E, along the northerly line of Lots 19 and 8, Block
C as shown on said map, a distance of 160.00 feet to a point and southeasterly
corner of property of said St. Paul Evangelical Lutheran Church, said point
being N 80° 28' 30" E as measured along the northerly line of Lot 8 as shown on
said map, and distant 80.00 feet from the easterly side line of Doughty Street
as now laid out; thence
 
(6)           N 09° 31' 30" W along the easterly side line of St. Paul
Evangelical Lutheran Church, a distance of 200.00 feet to the point and place of
BEGINNING.
 
BEING premises 9 West Somerset Street, Raritan, NJ.

 
9 West Somerset St., Raritan, NJ
 
 
 

--------------------------------------------------------------------------------

 
 
BEING Lot 3, Block 107.

 
BEING the same premises which The Raritan Savings Bank, by deed dated April 2,
1975 and recorded April 14, 1975 in the Somerset County Clerk’s Office in Deed
Book Volume 1312, page 634, granted and conveyed unto The Raritan Savings Bank.
The Raritan Savings Bank was acquired by United National Bank on March 31, 1999.
United National Bank was re-named United Trust Bank on May 7, 2001. On March 20,
2004, United Trust Bank merged with PNC Bank, National Association, the Grantor
herein.
 
Also described pursuant to survey of Millman Surveying, Inc. dated July 15, 2008
as follows:
 
Situated in the City of Raritan, County of Somerset and State of New Jersey:
Known as being all of the land now or formerly conveyed to PNC Bank as recorded
in Book 1312 Page 634 of Somerset County Records and being more particularly
described as follows:
 
Commencing on the north line West Somerset Street;
 
Thence, along the north line of West Somerset Street, North 80°28'30" East,
80.00 feet to a 5/8" capped rebar stamped “Millman” set and also being the true
Point of Beginning;
 
Thence, continuing along West Somerset Street, North 80°28'30" East, 122.15 feet
to a 5/8" capped rebar stamped “Millman” set at the northwest corner of land now
or formerly conveyed to Raritan Investors Property Management LLC as recorded in
Book 6107 Page 1179 of Somerset County Records;
 
Thence, along the west line of said Raritan Investors Property Management LLC,
South 09°31'30" East, 90.04 feet to a 1/2" iron rod found,
 
Thence, continuing along the south line of said Raritan Investors Property
Management LLC, North 80°28'30" East, 37.85 feet to a 1" iron bar found on the
west line of Thompson Street (60' Wide);
 
Thence, along the west line of Thompson Street, South 09°31'30" East, 109.96
feet to a 5/8" capped rebar stamped “Millman” set at the northeast corner of
land now or formerly conveyed to Krzysztof & Agnieszka Grzebyk as recorded in
Book 5467 Page 661 and William & Lori Barrett as recorded in Book 2238 Page 781
of Somerset County Records;
 
Thence, along the north line of said Grzebyk and Barrett lands, South 80°28'30"
West, 160.00 feet to a 5/8" capped rebar stamped “Millman” set at the southeast
corner of land now or formerly conveyed to St. Paul Evangelical Lutheran Church
of Somerset County Records;
 
Thence, along the east line of said St. Paul Evangelical Lutheran Church land,
North 09°31'30" West, 200.00 feet to the Point of Beginning and containing
0.6564 acres (28,592 square feet) of land more or less.
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B

 
SITE PLAN OF PREMISES AND PROPERTY
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-31pg37.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
FORM OF MEMORANDUM OF LEASE
 
[NOTE: TO BE CONFORMED TO LEASE PRIOR TO EXECUTION]
 
WHEN RECORDED MAIL TO:
 
PNC Bank, National Association
PNC Realty Services
Two PNC Plaza – 19th Floor
620 Liberty Avenue
Pittsburgh, PA 15222
Attn: Leasing Manager
 
                  SPACE ABOVE THIS LINE FOR RECORDER’S USE ___________


MEMORANDUM OF LEASE


MADE as of the                          day of              , 2008.
 
BY AND BETWEEN
 
ARC PANJOH54 LLC, a Delaware limited liability company (hereinafter called
“Landlord”), having an address at 106 York Road, Jenkintown, PA 19046.
 
AND
 
PNC Bank, National Association (hereinafter called “Tenant”), a national banking
association, having an office at c/o PNC Realty Services Co., Two PNC Plaza -
19th Floor, 620 Liberty Avenue, Pittsburgh, PA 15222.
 
WITNESSETH:
 
WHEREAS, as of the date hereof, Landlord and Tenant entered into a certain Lease
(hereinafter called the “Lease”); and
 
WHEREAS, Landlord and Tenant are desirous of entering into this Memorandum of
Lease as evidence of the Lease for purposes of recording in the County in which
the Property (hereafter defined) is located.
 
NOW, THEREFORE, intending to be legally bound, Landlord and Tenant hereby set
forth the following information with respect to the Lease:
 

 
1.
The name of the Landlord is ARC PANJOH54 LLC, a Delaware limited liability
company.

 

 
2.
The name of the Tenant is PNC BANK, NATIONAL ASSOCIATION, a national banking
association.

 

 
3.
The addresses set forth in the Lease as addresses of the parties are:

 
 
 

--------------------------------------------------------------------------------

 

 
LANDLORD:
ARC PANJOH54 LLC   
c/o American Realty Capital LLC
 
106 York Road
 
Jenkinton, PA 19046
 
Attn: William M. Kahane

 
TENANT:
PNC Bank, National Association   
c/o PNC Realty Services
 
Two PNC Plaza – 19th Floor
 
620 Liberty Avenue
 
Pittsburgh, PA 15222
 
Attn: Leasing Manager

 

 
4.
The Lease is dated as of _____________, 2008.

 

 
5.
The description of the demised premises as set forth in the Lease is as set
forth on Exhibit A attached hereto and made a part hereof (the “Property”).

 

 
6.
The date of the commencement of the term of the Lease is _________, 2008.

 

 
7.
The Rent Commencement Date is _____________, 2008.

 

 
8.
The term of the Lease is ten (10) years following the Rent Commencement Date (as
defined in the Lease), and is subject to the exercise by Tenant of four (4)
additional “Renewal Terms” of five (5) years each.

 

 
9.
Tenant has been granted the following exclusive use of the Property: During the
Lease Term and any Renewal Terms, no other party on the Property (or on any
adjacent property owned by Landlord) other than Tenant, shall use any portion of
the Property or Building (as defined in the Lease) for the purpose of conducting
the business of a commercial bank, savings bank, savings and loan association,
credit union or mortgage bank, or other financial services organization,
including, without limitation, the installation and operation of an ATM or ATMs
and/or night deposit boxes, brokerage services, financial planners, title
insurance companies and/or their agents, and insurance companies an/or insurance
agents without the prior written consent of Tenant, which consent may be
withheld in Tenant’s sole discretion.

 
WITNESS the due execution hereof as of the ______ day of ________, 200 _____.


WITNESS:
 
LANDLORD:
           
ARC PANJOH54 LLC, a Delaware limited liability company
           
By:
     
Name:
     
Title:
             
TENANT:
 
   
PNC BANK, NATIONAL ASSOCIATION, a national
banking association
           
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to Memorandum of Lease
 
Legal Description of Property
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D

 
FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 
THIS AGREEMENT is made and entered into this _____________ day of ____________,
2008 by and between PNC BANK, NATIONAL ASSOCIATION, a national banking
association (“Tenant”) and ________________ (“Lender”)
and                                              (“Landlord”).
 
RECITALS:
 
WHEREAS, Landlord has executed a lease dated as of _______ , 2008, in favor of
Tenant (the “Lease”), a memorandum of which may be recorded simultaneously
herewith, covering a certain Premises (the “Premises”) therein described located
on a parcel of real estate, a legal description of which is attached hereto and
incorporated herein by this reference as Exhibit A (said parcel of real estate
and the Premises being sometimes collectively referred to herein as the
“Property”); and
 
WHEREAS,  Landlord  has  executed  a ________________________ (the “Mortgage”)
dated ___________, 2008 and recorded in the office of the Recorder/Register of
Deeds of ________ County, New Jersey, in favor of Lender, payable upon the terms
and conditions described therein; and
 
WHEREAS, it is a condition to the loan secured by the mortgage that said
Mortgage shall unconditionally be and remain at all times a lien or charge upon
the Property, prior and superior to the Lease and to the leasehold estate
created thereby; and
 
WHEREAS, the parties hereto desire to assure Tenant’s possession and control of
the Property under the Lease upon the terms and conditions therein contained;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and premises
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged and confessed by the parties hereto, the parties
hereto do hereby agree as follows:
 
AGREEMENT:
 
1. The Lease is and shall be subject and subordinate to the Mortgage, and to all
renewals, modifications, consolidations, replacements and extensions thereof, to
the full extent of the principal sum secured thereby and interest accrued and
from time to time unpaid thereon, subject to this Agreement.
 
2.  So long as Tenant is not in default as defined in the Lease in the payment
of rent, additional rent or other charges or conditions of the Lease, Tenant
shall not be disturbed by Lender in Tenant’s possession, enjoyment, use and
occupancy of the Premises during the original or any renewal term of the Lease
or any extension or modification thereof, and Lender agrees to be bound by the
Lease and all of the terms and conditions thereof. In the event of a conflict
between the provisions of the Lease and the Mortgage, the terms of the Lease
shall prevail.
 
3.  Should Lender become the owner of the Property, or should the Property be
sold by reason of foreclosure or other proceedings brought to enforce the
Mortgage which encumbers the Property, or should the Property be transferred by
deed in lieu of foreclosure, or should any portion of the Property be sold under
a trustee’s sale, this Lease shall continue in full force and effect as a direct
lease between the then owner of the Property covered by the Mortgage and Tenant,
upon, and subject to, all of the terms, covenants and conditions of the Lease
for the balance of the term thereof remaining, including any extensions therein
provided. Tenant does hereby agree to attorn to Lender or to any such owner as
its landlord, and Lender hereby agrees that it will accept such attornment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Notwithstanding any other provision of this Agreement, Lender shall not be
(a) liable for any default of any landlord under the Lease (including Landlord),
except that Lender agrees to cure any default of Landlord that is continuing as
of the date Lender forecloses the Property and receives title to the Property
within thirty (30) days from the date Tenant delivers written notice to Lender
of such continuing default, unless such default is of such a nature to
reasonably require more than thirty (30) days to cure and then Lender shall be
permitted such additional time as is reasonably necessary to effect such cure,
provided Landlord diligently and continuously proceeds to cure such default; (b)
subject to any offsets or defenses which have accrued prior to the date of
foreclosure, unless Tenant shall have delivered to Lender written notice of the
default which gave rise to such offset or defense and permitted Lender the same
right to cure such default a permitted Landlord under the Lease; (c) bound by
any Rent that Tenant may have paid under the Lease more than one month in
advance; (d) bound by any amendment or modification of the lease hereafter made
without Lender’s prior written consent; (e) responsible for the return of any
security deposit, if any, delivered to Landlord under the Lease and not
subsequently received by Lender.
 
5.   Tenant agrees that upon receipt of written notice from Lender of an uncured
default by Landlord under the Mortgage or the note secured by the Mortgage, all
checks for all or any part of rentals and other sums payable by Tenant under
this Lease shall be delivered to and drawn to the exclusive order of Lender
unless Lender or a court of competent jurisdiction directs otherwise. Such an
assignment of rents shall not relieve Landlord of any of its obligations under
the Lease and shall not modify or diminish any rights granted to Tenant by the
Lease or this Agreement, including but not limited to, Tenant’s rights of offset
or deduction. Landlord relieves Tenant of all liability for the payment of any
sums as required under this paragraph 5. Tenant shall have no liability nor
obligation to verify the existence of any default so alleged by Lender.
 
6.   All notices and other communications hereunder shall be in writing and
shall be deemed given when received or refused, whether personally, by facsimile
transmission (followed by regular mail), registered or certified mail (return
receipt requested); or by an overnight courier service such as FedEx, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
If to Tenant:
 
PNC Bank, National Association
c/o PNC Realty Services
Two PNC Plaza - 19th Floor
620 Liberty Avenue
Pittsburgh, PA 15222
Attn: Leasing Manager
 
If to Lender:


__________________________
__________________________
__________________________
Attn: _____________________

 
If to Landlord:
__________________________
__________________________
__________________________
Attn: _____________________
 
7.   Said Mortgage shall not cover nor encumber and shall not be construed as
subjecting in any manner to the lien thereof any of Tenant’s improvements or
trade fixtures, furniture, equipment or other personal property at any time
placed or installed in the Premises (defined as Tenant’s Property under the
Lease). In the event the Property or any part thereof shall be taken for public
purposes by condemnation or transfer in lieu thereof or the same are damaged or
destroyed, the rights of the parties to any condemnation award or insurance
proceeds shall be determined and controlled by the applicable provisions of the
Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
8.   This Agreement shall inure to the benefit of and be binding upon the
parties hereto, their successors in interest, heirs and assigns and any
subsequent owner of the Property secured by the Mortgage.
 
9.   Should any action or proceeding by commenced to enforce any of the
provisions of this Agreement or in connection with its meaning, the prevailing
party in such action shall be awarded, in addition to any other relief it may
obtain, its reasonable costs and expenses, not limited to taxable costs, and
reasonable attorneys’ fees.
 
10. Tenant shall not be enjoined as a party/defendant in any action or
proceeding which may be instituted or taken by reason or under any default by
Landlord in the performance of the terms, covenants, conditions and agreements
set forth in the Mortgage, unless necessary to vest marketable title in
Lender/Mortgagee.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.



 
TENANT: PNC BANK, N.A.
       
By:
   
Name:
   
Title:
Vice President
       
LENDER:
         
By:
   
Name:
   
Title:
         
LANDLORD:
         
By:
   
Name:
    
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
to Subordination, Non-Disturbance and Attornment Agreement
 
LEGAL DESCRIPTION OF PROPERTY
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
PNC LEASES
 
Those certain fifty (50) lease agreements between Landlord and Tenant dated as
of the date hereof relating to real property commonly known as the following
street addresses:
 
 
 

--------------------------------------------------------------------------------

 
 
Street Address
City
County
State
9 West Somerset Street
Raritan
Somerset
NJ
12 Outwater Lane
Garfield
Bergen
NJ
16 Highwood Avenue
Tenafly
Bergen
NJ
31 S Chester Road
Swarthmore
Delaware
PA
34 East Market Street
Blairsville
Indiana
PA
36 Bergen Street
Westwood
Bergen
NJ
45 South Martine Avenue
Fanwood
Union
NJ
49 Little Falls Road
Fairfield
Essex
NJ
50 Main Street
West Orange
Essex
NJ
82 Greenbrook Road
Dunellen
Somerset
NJ
108 East Main Street
Somerset
Somerset
PA
114 West State Street
Media
Delaware
PA
141 Franklin Turnpike
Mahwah
Bergen
NJ
150 Paris Avenue
Northvale
Bergen
NJ
204 Raritan Valley College Drive
Somerville
Somerset
NJ
207 S State Street
Clarks Summit
Lackawanna
PA
222 Ridgewood Avenue
Glen Ridge
Essex
NJ
294 Main Avenue
Clifton
Passaic
NJ
315 Haddon Avenue
Haddonfield
Camden
NJ
321 E 33rd Street
Paterson
Passaic
NJ
359 Georges Road
Dayton
Middlesex
NJ
401 West Tabor Road
Philadelphia
Philadelphia
PA
403 N Baltimore Street
Dillsburg
York
PA
404 Pennsylvania Avenue East
Warren
Warren
PA
410 Main Street
Orange
Essex
NJ
422 Broad Street
Bloomfield
Essex
NJ
425 Boulevard
Mountain Lakes
Morris
NJ
470 Lincoln Avenue
Pittsburgh
Allegheny
PA
489 Pleasant Valley Way
West Orange
Essex
NJ
510 North 6th Street
Philadelphia
Philadelphia
PA
555 Cranbury Road
East Brunswick
Middlesex
NJ
572 Pompton Avenue
Cedar Grove
Essex
NJ
583 Kearny Avenue
Kearny
Hudson
NJ
588 Newark-Pompton Turnpike
Pompton Plains
Morris
NJ
591 Route 33
Millstone
Monmouth
NJ
RR1 Box 640 (Route 611)
Tannersville
Monroe
PA
640 E. Landis Avenue
Vineland
Cumberland
NJ
1001 Cooper Street
Deptford
Gloucester
NJ
1001 East Erie Avenue
Philadelphia
Philadelphia
PA
1136-1144 Main Street
Paterson
Passaic
NJ
1170 West Baltimore Pike
Media
Delaware
PA
1265 McBride Avenue
West Paterson
Passaic
NJ
1485 Blackwood-Clementon Road
Clementon
Camden
NJ
1921 Washington Valley Road
Bridgewater Township
Somerset
NJ
1933 Bordentown Avenue
Sayreville
Middlesex
NJ
2200 Cottman Avenue
Philadelphia
Philadelphia
PA
2431 Main Street
Lawrence Township
Mercer
NJ
5900 N Broad Street
Philadelphia
Philadelphia
PA
7811 Tylersville Road
West Chester
Butler
OH
8340 Germantown Avenue
Philadelphia
Philadelphia
PA

 
 
 

--------------------------------------------------------------------------------

 
 